Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 1 of 148 Page ID #:1



   1   Henry L. Self III (California State Bar No. 223153)
       Ryan W. Powers (California State Bar No. 291784)
   2   SELF & POWERS
       1645 Vine Street, Suite 307
   3   Los Angeles, California 90028-8805
       Phone: (323) 487-0383
   4   Fax: (323) 487-0384
       E-mail: hself@selfandpowers.com
   5
       Matthew F. Schwartz * Pro Hac Vice to be filed
   6   Brian S. Levenson * Pro Hac Vice to be filed
       SCHWARTZ,     PONTERIO & LEVENSON, PLLC
   7   134 West 29th Street, Suite 1006
       New York, New York 10001
   8   Phone: (212) 714-1200
       Fax: (212) 714-1264
   9   E-mail: mschwartz@splaw.us
       E-mail: blevenson@splaw.us
  10
       Oren S. Giskan * Pro Hac Vice to be filed
  11   GISKAN SOLOTAROFF           & ANDERSON LLP
       90 Broad Street, 10th Floor
  12   New York, New York 10004
       Phone: (212) 847-8315
  13   Fax: (646) 520-3237
       E-mail: ogiskan@gslawny.com
  14
       Attorneys for Plaintiffs
  15   SA MUSIC, LLC and
       HAROLD ARLEN TRUST
  16
  17
                           UNITED STATES DISTRICT COURT
  18
                         CENTRAL DISTRICT OF CALIFORNIA
  19
  20
       SA MUSIC, LLC and HAROLD ARLEN TRUST,                  Case No.
  21
                                       Plaintiffs,            COMPLAINT
  22                                                          FOR COPYRIGHT
                             v.                               INFRINGEMENT
  23                                                          AND JURY DEMAND
        APPLE INC., AMAZON.COM, INC., AMAZON
  24    DIGITAL SERVICES LLC, GOOGLE INC., GOOGLE
        LLC, MICROSOFT CORPORATION, PANDORA
  25    MEDIA, INC., THE ORCHARD ENTERPRISES,
        INC., ORCHARD ENTERPRISES NY, INC.,
  26    BELIEVE, BELIEVE, SAS, BELIEVE DIGITAL SAS,
        ISOLATION NETWORK, INC. d/b/a INGROOVES,
  27    SECOND WIND DIGITAL, THE STATE51
        CONSPIRACY LTD, NAXOS OF AMERICA, INC.,
  28    PHONOFILE AS, ADASAM LIMITED,
                                            COMPLAINT
                                                1
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 2 of 148 Page ID #:2



   1   CLEOPATRA RECORDS, INC., PICKWICK GROUP
       LIMITED, CUGATE LTD., WNTS, IDEAL MUSIC,
   2   SHAMI MEDIA INC., BLUE SOUNDS, TVP, INC., J.
       JOES J. EDIZIONI MUSICALI, MARATHON
   3   MEDIA INT. LTD., THOMAS COLLEY, BEST
       RECORDS, WERNER LAST’S FAVOURITES JAZZ,
   4   BROKEN AUDIO, RELOADED MUSIC, VINTAGE
       MUSIC SL, ACROBAT MUSIC LTD., FUTURE
   5   NOISE MUSIC LIMITED, PINK DOT,
       PRIMEPHONIC USA INC., DWK RECORDS,
   6   SENDDIGITAL, CTS DIGITAL, MICHAEL
       BENNETT, AP MUSIC LTD, JAZZSENTIAL,
   7   HASMICK PROMOTIONS LIMITED, HENRY
       HADAWAY ORGANIZATION LIMITED,
   8   ENTERTAIN ME LTD., OVC MEDIA, MACH60
       MUSIC, AVID GROUP, IMPRESSIONS, GRALIN
   9   MUSIC, JAZZ CO., MOVE, XELON
       ENTERTAINMENT PTY. LTD., CHERISHED
  10   RECORDS, RAILROAD, VINTAGE RECORDS,
       PLENTY JAZZ RECORDS, JAZZ MOON,
  11   FAVORITE CLASSICS, HISTORICAL JAZZ,
       RARITY MUSIC, LIONFISH MUSIC, LLC, TRITON,
  12   SMITH & CO B.V., BRISA RECORDS, CLASSICS,
       ROBA MUSIC VERLAG GMBH, BACCI BROS
  13   RECORDS, DIGITAL GRAMOPHONE, PLAZA
       MAYOR COMPANY LIMITED, BLARICUM C.D.
  14   COMPANY (B.C.D.) BV, and John Doe Distributors
       and John Doe Pirate Labels 1–10,
  15
                                          Defendants.
  16
  17                                       Introduction
  18        1.    This case is about massive music piracy operations in the digital music
  19 stores and streaming services of some of the largest tech companies in the world.
  20 Apple, Amazon, Google, Microsoft, and Pandora and their distributors have joined
  21 with notorious music pirates to sell and stream thousands of pirated recordings
  22 embodying copyrighted musical works owned by plaintiffs SA Music, LLC and the
  23 Harold Arlen Trust (“Plaintiffs”).
  24        2.    Plaintiffs are the legal and/or beneficial copyright owners of musical
  25 works authored by Harold Arlen, a premier composer of American music. Arlen
  26 wrote and co-wrote some of the most popular modern songs, including Over the
  27 Rainbow from The Wizard of Oz and many other seminal works in the American
  28
                                             COMPLAINT
                                                 2
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 3 of 148 Page ID #:3



   1 songbook, including I’ve Got the World on a String, Stormy Weather, The Devil and
   2 the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind and It’s Only A
   3 Paper Moon. A list of Plaintiffs’ copyrighted compositions at issue in this case is

   4 annexed as Exhibit A (the “Subject Compositions”).
   5        3.     Arlen’s masterpieces have been recorded by the most prominent jazz
   6 and popular artists of all time, including Art Tatum, Benny Goodman, Billie
   7 Holliday, Cab Calloway, Charlie Parker, Coleman Hawkins, Count Basie, Dizzy
   8 Gillespie, Duke Ellington, Ella Fitzgerald, Etta James, Frank Sinatra, John Coltrane,

   9 Lena Horne, Louis Armstrong, Miles Davis, Ray Charles, and Sarah Vaughan to
  10 name only a few. These monumental works of art are, quite literally, national
  11 treasures.
  12        4.     These and other recordings of Arlen’s musical works have been pirated
  13 by the Defendants in this case. They are players in the digital music business that
  14 participate in, and jointly profit from, making digital phonorecord deliveries, (i.e.,
  15 downloads and interactive streams), of pirated recordings of the Subject
  16 Compositions.
  17        5.     Digital phonorecord deliveries of musical recordings constitute a
  18 reproduction and distribution of the musical work embodied in the digital recording
  19 and require a negotiated license from the copyright owner of the musical
  20 composition, sometimes referred to as a “mechanical license.”
  21        6.     Defendants have failed to obtain any license that would authorize them
  22 to reproduce, distribute, sell or stream the pirated recordings of the Subject
  23 Compositions and, as a result, Defendants have infringed Plaintiffs’ exclusive rights
  24 of reproduction and distribution of the Subject Compositions, under 17 U.S.C. §§
  25 106(1) and 106(3).
  26
  27
  28
                                             COMPLAINT
                                                 3
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 4 of 148 Page ID #:4



   1        7.     Further, the activity of making digital phonorecord deliveries of pirated
   2 recordings of the Subject Compositions does not qualify for a compulsory license
   3 under Section 115 of the Copyright Act.

   4        8.     A list of the pirated recordings of the Subject Compositions that
   5 Defendants have reproduced and distributed without authorization, including by
   6 making digital phonorecord deliveries, and various methods of reproduction and
   7 distribution, thus far identified, is set forth in the Infringement Chart annexed as
   8 Exhibit B.

   9        9.     Over 6,000 pirated recordings of the Subject Compositions have been
  10 separately reproduced and distributed as digital phonorecord deliveries by
  11 Defendants as set forth in the Infringement Chart annexed as Exhibit B. Defendants
  12 have infringed these works in concerted and distinct distribution chains, each of
  13 which gives rise to an award for statutory damages under the Copyright Act.
  14        10.    To put this case in context, in 2007, Jammie Thomas-Rasset, a single
  15 mother of four in Brainerd, Minnesota, was found liable, after three separate jury
  16 trials, for copyright infringement for using file sharing software that enabled the
  17 unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls
  18 and Def Leppard, among others. The juries awarded statutory damages in all three
  19 trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals
  20 ultimately affirmed statutory damages in the amount of $9,250 for each infringed
  21 recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy
  22 as she had “no other option.”
  23        11.    In 2009, Joel Tenenbaum, a Massachusetts college student, who also
  24 used file-sharing software that permitted others to download 30 recordings by Limp
  25 Bizkit and Blink-182, was found liable and the jury awarded statutory damages of
  26 $22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum
  27 to file for Chapter 7 bankruptcy.
  28
                                             COMPLAINT
                                                 4
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 5 of 148 Page ID #:5



   1        12.      Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged
   2 to have sold their infringing recordings or profited from their conduct, Defendants in
   3 this case have engaged in massive music piracy operation for the purpose of

   4 generating profits from their sales and streams of pirated recordings and by other
   5 means.
   6        13.      The copyright infringement operation detailed in this Complaint is only
   7 the latest in a long line of piracy schemes that have plagued composers, publishers,
   8 and record labels since the inception of the music industry over 100 years ago, when

   9 the perforated rolls used by player pianos to perform musical works were pirated.
  10 See Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).
  11        14.      As the technology employed by the music industry to reproduce
  12 musical works advanced, bootlegging efforts by music pirates kept pace. In the
  13 1960s and 1970s, organized criminal enterprises engaged in record and tape piracy
  14 operations on a scale that is dwarfed by the infringing conduct explained herein.
  15 Like the Defendants in this case, the “tape pirates” and “record pirates” of years past
  16 unlawfully duplicated popular pre-existing recordings, and then claimed their
  17 liability was limited by the compulsory license provision of the 1909 Copyright Act,
  18 Section 1(e).
  19        15.      The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th
  20 Cir. 1972) settled the issue as to whether tape pirates could limit their liability for
  21 piracy under the compulsory license provision of the 1909 Copyright Act. In
  22 Duchess, the defendant tape pirate engaged in the same conduct identified in this
  23 Complaint, and claimed her conduct was lawful because the compulsory license
  24 provision of the Copyright Act authorized the reproduction and distribution of the
  25 musical works embodied on the recordings she pirated. The Ninth Circuit rejected
  26 the argument, stating, “She may not continue her piracy under the flag of
  27 compulsory licensing.” The Duchess court concluded that the tape pirates’ activity
  28
                                              COMPLAINT
                                                  5
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 6 of 148 Page ID #:6



   1 was ineligible for a compulsory license and that reproduction of a musical
   2 composition on a pirated recording infringed the copyright in the composition, even
   3 when a compulsory license was claimed.1

   4            16.        The holding in Duchess was codified when the Copyright Act was
   5 revised in 1976. The statutory bar against compulsory licensing of pirated
   6 recordings continues in the recent amendments to Section 115 of the Copyright Act,
   7 which provides that reproduction and distribution of pirated sound recordings is an
   8 activity that is ineligible for a compulsory license.

   9            17.        Defendants are nothing more than modern tape pirates flying the flag of
  10 compulsory licensing. Their conduct constitutes willful copyright infringement of
  11 the Subject Compositions in violation of the United States Copyright Act [17 U.S.C.
  12 §§ 101, 106, 115, 501, 602 et seq.] (the “Copyright Act”).
  13                                                        The Parties
  14            18.        Plaintiff SA Music, LLC is a Nevada limited liability company and
  15 Sam Arlen is the sole member of the company.
  16            19.        Plaintiff Harold Arlen Trust is a trust created by Harold Arlen in his
  17 will. Sam Arlen is the beneficiary of the trust.
  18            20.        Defendant Apple, Inc. (“Apple”) is a California corporation with a
  19 principal place of business in Cupertino, California.
  20            21.        Defendant Amazon.com, Inc. is a Delaware corporation with its
  21 principal place of business in Seattle, Washington.
  22            22.        Defendant Amazon Digital Services LLC is a Delaware limited liability
  23 corporation with its principal place of business in Seattle, Washington and
  24
                1
                    The criminal conduct of “tape pirates” became a priority of the Attorney General of the United States,
  25 Edward H. Levi, in 1975 when the Justice Department determined that decisions reached by four Circuit Courts of
       Appeals, including the Ninth Circuit in Duchess, rendered tape pirates criminally liable even where the statutory
  26 royalty was tendered. See Heilman v. Levi, 391 F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement
       sentences continue to this day. See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced
  27 to 33 months in prison and ordered to be removed from the United States for selling bootleg copies of music CDs at a
       Florida flea market, as a crime involving moral turpitude).
  28
                                                               COMPLAINT
                                                                     6
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 7 of 148 Page ID #:7



   1 authorized to do business in California. Defendants Amazon.com, Inc. and
   2 Defendant Amazon Digital Services LLC shall be referred to collectively as
   3 “Amazon.”

   4        23.   Defendant Google, Inc. is a Delaware corporation with it principal
   5 place of business in Mountain View, California.
   6        24.   Google LLC is a limited liability company organized under the laws of
   7 the State of Delaware with its principal place of business in Mountain View,
   8 California. Defendants Google, Inc. and Google LLC shall be referred to

   9 collectively as “Google.”
  10        25.   Defendant Microsoft Corporation (“Microsoft”) is a Washington
  11 corporation with its principal place of business at One Microsoft Way, Redmond,
  12 Washington and authorized to do business in California.
  13        26.   Defendant Pandora Media, Inc. (“Pandora”) is a Delaware Corporation
  14 with its principal place of business at 2101 Webster Street, Suite 1650, Oakland, CA
  15 94612.
  16        27.    Upon information and belief, Defendant The Orchard Enterprises, Inc.
  17 is a corporation organized under the laws of Delaware with a principal place of
  18 business at 11444 W Olympic Blvd, Los Angeles, CA.
  19        28.   Upon information and belief, Defendant Orchard Enterprises, NY, Inc.
  20 is a corporation organized under the laws of New York with a principal place of
  21 business at 11444 W Olympic Blvd, Los Angeles, CA. Defendants The Orchard
  22 Enterprises, Inc. and Orchard Enterprises, NY, Inc. shall be referred to herein as
  23 “Orchard.”
  24        29.   Upon information and belief, Defendant Believe is a business entity
  25 organized under the laws of France with a principal place of business at 2 Place du
  26 Colonel Fabien, Paris, France.
  27
  28
                                            COMPLAINT
                                                7
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 8 of 148 Page ID #:8



   1        30.   Upon information and belief, Defendant Believe, SAS is a business
   2 entity organized under the laws of France with a principal place of business at 2
   3 Place du Colonel Fabien, Paris, France.

   4        31.   Upon information and belief, Defendant Believe Digital SAS is a
   5 business entity organized under the laws of France with a principal place of business
   6 at 2 Place du Colonel Fabien, Paris, France. Defendants Believe, Believe, SAS, and
   7 Believe Digital, SAS shall be referred to as “Believe Digital.”
   8        32.   Upon information and belief, Defendant Isolation Network, Inc. d/b/a
   9 INgrooves (“Ingrooves”) is a corporation organized under the laws of California
  10 with a principal place of business at 15821 Ventura Blvd # 420, Encino, CA.
  11        33.   Upon information and belief, Defendant Second Wind Digital is a
  12 business entity organized under the laws of United Kingdom with a principal place
  13 of business at 34 Trinity Crescent, London, UK.
  14        34.   Upon information and belief, Defendant The State51 Conspiracy Ltd
  15 (“State51”) is a business entity organized under the laws of United Kingdom with a
  16 principal place of business at 17 Hereford Street, London, UK.
  17        35.   Upon information and belief, Defendant Naxos of America, Inc. is a
  18 corporation organized under the laws of Tennessee with a principal place of
  19 business at 1810 Columbia Avenue Suite 28, Franklin, Tennessee.
  20        36.   Upon information and belief, Defendant Phonofile AS is a business
  21 entity organized under the laws of Norway with a principal place of business at
  22 Storgata 7 NO-0155, Oslo, Norway.
  23        37.   Upon information and belief, Defendant Adasam Limited is a business
  24 entity organized under the laws of United Kingdom with a principal place of
  25 business at The Allbrite Building, Darley Dale Road, Corby, Northamptonshire,
  26 UK.
  27
  28
                                            COMPLAINT
                                               8
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 9 of 148 Page ID #:9



   1        38.   Upon information and belief, Defendant Cleopatra Records, Inc. is a
   2 corporation organized under the laws of California with a principal place of business
   3 at 11041 Santa Monica Blvd, Los Angeles, CA.

   4        39.   Upon information and belief, Defendant Pickwick Group Limited is a
   5 business entity organized under the laws of United Kingdom with a principal place
   6 of business at Suite 1 Second Floor - Merritt House, Hill Avenue, Buckinghamshire,
   7 UK.
   8        40.   Upon information and belief, Defendant Cugate Ltd. is a business
   9 entity organized under the laws of Germany with a principal place of business at
  10 Belziger Str. 72, Berlin, Germany.
  11        41.   Upon information and belief, Defendant Shami Media Inc. is a
  12 corporation organized under the laws of New York with a principal place of
  13 business at 265 West 37th Street, New York, NY.
  14        42.   Upon information and belief, Defendant Blue Sounds is a business
  15 entity organized under the laws of Spain with a principal place of business at 26
  16 Carrer de Benet i Mateu, Barcelona, Spain.
  17        43.   Upon information and belief, Defendant TVP, Inc. is a business entity
  18 organized under the laws of Florida with a principal place of business at 701 NE
  19 195th St, Miami, Florida.
  20        44.   Upon information and belief, Defendant J. Joes J. Edizioni Musicali is
  21 a business entity organized under the laws of Italy with a principal place of business
  22 at Via Dei Campigli 110, Verese, Italy.
  23        45.   Upon information and belief, Defendant Marathon Media Int. Ltd. is a
  24 business entity organized under the laws of United Kingdom with a principal place
  25 of business at 69 Twyford Abbey Road, London, UK.
  26        46.   Upon information and belief, Defendant Thomas Colley is an
  27 individual residing in the United Kingdom.
  28
                                            COMPLAINT
                                                9
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 10 of 148 Page ID #:10



    1        47.   Upon information and belief, Defendant Vintage Music SL is a
    2 business entity organized under the laws of Spain with a principal place of business
    3 at c/ Lepanto 339-341 Local 4, Barcelona, Spain.

    4        48.   Upon information and belief, Defendant Acrobat Music Ltd. is a
    5 business entity organized under the laws of United Kingdom with a principal place
    6 of business at 42A Cannon Lane, Middlesex, UK.
    7        49.   Upon information and belief, Defendant Future Noise Music Limited is
    8 a business entity organized under the laws of United Kingdom with a principal place

    9 of business at Unit 1L, Clapham North Art Centre, London, UK.
   10        50.   Upon information and belief, Defendant Primephonic USA Inc. is a
   11 corporation organized under the laws of Delaware with a principal place of business
   12 at c/o Bailey Duquette P.C., 100 Broadway, 10th Floor, New York, NY.
   13        51.   Upon information and belief, Defendant Michael Bennett is an
   14 individual residing in the United Kingdom.
   15        52.   Upon information and belief, Defendant AP Music Ltd is a business
   16 entity organized under the laws of United Kingdom with a principal place of
   17 business at Gable House, London, UK.
   18        53.   Upon information and belief, Defendant Hasmick Promotions Limited
   19 is a business entity organized under the laws of United Kingdom with a principal
   20 place of business at Unit 8 - Forest Hill Trading Estate, London, UK.
   21        54.   Upon information and belief, Defendant Henry Hadaway Organization
   22 Limited is a business entity organized under the laws of United Kingdom with a
   23 principal place of business at Hatton House - Church Lane, Hertfordshire, UK.
   24        55.   Upon information and belief, Defendant Entertain Me Ltd. is a business
   25 entity organized under the laws of United Kingdom with a principal place of
   26 business in London, UK.
   27
   28
                                             COMPLAINT
                                                10
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 11 of 148 Page ID #:11



    1        56.   Upon information and belief, Defendant OVC Media is a business
    2 entity organized under the laws of United Kingdom with a principal place of
    3 business at 34 Salisbury Street, London, UK.

    4        57.   Upon information and belief, Defendant Avid Group is a business
    5 entity organized under the laws of United Kingdom with a principal place of
    6 business at 15 Metro Centre Dwight Road, Watford, Hertsfordshire, UK.
    7        58.   Upon information and belief, Defendant Xelon Entertainment Pty. Ltd.
    8 is a business entity organized under the laws of Australia with a principal place of

    9 business at 294A Bridge Road, Richmond, VIC, Australia.
   10        59.   Upon information and belief, Defendant Lionfish Music, LLC is a
   11 limited liability company organized under the laws of New York with a principal
   12 place of business at 809 Union Street - Apt 4, Brooklyn, NY.
   13        60.   Upon information and belief, Defendant Smith & Co B.V. is a business
   14 entity organized under the laws of Netherlands with a principal place of business at
   15 PO Box 608, 1620 AR, Hoorn, Netherlands.
   16        61.   Upon information and belief, Defendant Brisa Records is a business
   17 entity organized under the laws of Spain with a principal place of business at Calle
   18 Llobregat (Pol Ind. El Pla), 8 - Nav 5, 8750, Molins De Rei, Barcelona, Spain.
   19        62.   Upon information and belief, Defendant ROBA Music Verlag GmbH is
   20 a business entity organized under the laws of Germany with a principal place of
   21 business at Neue Rabenstrasse 3, Hamburg, Germany.
   22        63.   Upon information and belief, Defendant Digital Gramophone is a
   23 business entity organized under the laws of United Kingdom with a principal place
   24 of business at 22a St Gabriels Road, London, UK.
   25        64.   Upon information and belief, Defendant Plaza Mayor Company
   26 Limited is a business entity organized under the laws of United Kingdom with a
   27 principal place of business at Lower Ground Floor, One George Yard, London, UK.
   28
                                             COMPLAINT
                                                11
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 12 of 148 Page ID #:12



    1        65.     Upon information and belief, Defendant Blaricum C.D. Company
    2 (B.C.D.) BV is a business entity organized under the laws of Netherlands with a
    3 principal place of business at Dalkruidbaan 109, Capelle Aan Den Ijssel,

    4 Netherlands.
    5        66.     Upon information and belief, Defendants Wnts, Ideal Music, Best
    6 Records, Werner Last's Favourites Jazz, Broken Audio, Reloaded Music, Pink Dot,
    7 DWK Records, SendDigital, CTS Digital, Jazzsential, Mach60 Music, Impressions,
    8 Gralin Music, Jazz Co., Move, Cherished Records, Railroad, Vintage Records,

    9 Plenty Jazz Records, Jazz Moon, Favorite Classics, Historical Jazz, Rarity Music,
   10 Triton, Classics, and Bacci Bros Records, are trade names for business entities
   11 and/or persons whose identities and locations are unknown to plaintiffs but known
   12 to the Online and/or Distributor Defendants.
   13                                 Jurisdiction and Venue
   14        67.     The Court has jurisdiction over the subject matter of this action
   15 pursuant to 28 U.S.C. § 1338(a) because this is an action arising under the
   16 Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.
   17        68.     This Court has personal jurisdiction over Defendants because they do
   18 systematic and continuous business and/or have a place of business in this Judicial
   19 District. Further, Plaintiffs’ copyright infringement claims arise out of the
   20 reproduction and distribution of pirated recordings of the Subject Compositions
   21 listed in Exhibit B, occurring in California, by the Pirate Label, Distributor and/or
   22 Online Defendants. The Pirate Label Defendants expressly aimed their infringing
   23 conduct at this jurisdiction by specifically selecting which Distributor and Online
   24 Defendant would distribute its pirated recordings of the Subject Compositions to for
   25 further reproduction, distribution, sales and streams, and directly engaging in and/or
   26 authorizing such infringing activity in California. The Distributor Defendants
   27 expressly aimed their infringing conduct at this jurisdiction by specifically selecting
   28
                                               COMPLAINT
                                                  12
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 13 of 148 Page ID #:13



    1 California Pirate Label Defendants’ recordings to aggregate and distribute, and/or
    2 which Online Defendant it would distribute its pirated recordings of the Subject
    3 Compositions to for further reproduction, distribution, sales and streams, and

    4 directly engaging in and/or authorizing such infringing activity in California. The
    5 Online Defendants expressly aimed their infringing conduct at this jurisdiction by
    6 selecting the pirated recordings of the California Pirate Labels and/or California
    7 Distributor Defendants to unlawfully reproduce and distribute in California and
    8 directly engaging in such activity.

    9        69.    Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b),
   10 1391(c) and 1400(a) because Defendants are subject to personal jurisdiction in this
   11 Judicial District and have committed unlawful acts of infringement in this Judicial
   12 District. In addition, several Defendants have places of business in this Judicial
   13 District.
   14                                       Harold Arlen
   15        70.    Harold Arlen (1905–1986) was a master composer and a highly
   16 regarded contributor to the Great American Songbook. The son of a synagogue
   17 cantor, Arlen was born in Buffalo, New York and emerged as one of the greatest
   18 American composers and songwriters, writing extraordinarily complex melodies and
   19 harmonies that remained accessible to a broad popular audience.
   20        71.    Early in his career, Arlen wrote songs for musicals, including the entire
   21 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40,
   22 Bloomer Girl, St. Louis Woman, Jamaica and Saratoga, among others.
   23        72.    Arlen was also active in Hollywood and composed the music for some
   24 of the greatest film musicals of all time, most notably all the music in the 1939
   25 motion picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is
   26 Dead, We're Off To See The Wizard, and Over The Rainbow.
   27
   28
                                              COMPLAINT
                                                 13
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 14 of 148 Page ID #:14



    1        73.   Over The Rainbow, performed by Judy Garland in the film, won the
    2 Academy Award for Best Original Song. The song is one of the most enduring
    3 standards of the 20th century and was voted number one on the "Songs of the

    4 Century" list compiled by the Recording Industry Association of America and the
    5 National Endowment for the Arts. The American Film Institute also ranked Over
    6 The Rainbow the greatest movie song of all time.
    7        74.   Arlen successfully collaborated with the greatest of the Tin Pan Alley
    8 lyricists, including E.Y. “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin

    9 and Ted Koehler.
   10        75.   Arlen’s partnership with Harburg extended over many decades. With
   11 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a
   12 successful revue, Life Begins at 8:40, which included lyric collaborations with his
   13 old friend, Ira Gershwin, including Fun to Be Fooled, You're A Builder Upper, and
   14 Let's Take A Walk Around The Block.
   15        76.   Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
   16 honored with its highest accolade, the Johnny Mercer Award, in 1982.
   17        77.   In 1996, Arlen was honored and memorialized by the United States
   18 Postal Service with his own stamp:
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             COMPLAINT
                                                14
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 15 of 148 Page ID #:15



    1                                        Plaintiffs
    2        78.    Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
    3 Subject Compositions between 1989 and 2013, by termination notices that he, as

    4 sole statutory heir under Section 304 of the Copyright Act of 1976, served and filed
    5 with Copyright Office.
    6        79.    In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
    7 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along
    8 with all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC

    9 is the legal and/or beneficial owner of all the Subject Compositions identified in
   10 Exhibit A, along with all accrued causes of action.
   11        80.     Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
   12 the Composition Chart annexed as Exhibit A by operation of will and through
   13 termination notices served and filed by Harold Arlen during his lifetime with the
   14 U.S. Copyright Office under Section 304 of the Copyright Act of 1976.
   15        81.    Plaintiff Harold Arlen Trust is the legal owner of certain of the Subject
   16 Compositions as identified in Exhibit A, along with all accrued causes of action.
   17                                The Subject Compositions
   18        82.    Plaintiffs are owners of the musical compositions listed in the
   19 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)
   20 that are the subject of this action.
   21        83.    The copyrights for all the Subject Compositions have been registered
   22 and renewed with the U.S. Copyright Office, and each Subject Composition is the
   23 subject of a valid U.S. copyright. The Composition Chart annexed as Exhibit A
   24 identifies the copyright registration numbers for each of the Subject Compositions.
   25        84.    Plaintiffs are the owners of a 50% copyright interest in each of the
   26 Subject Compositions, except where a lesser percentage is indicated on Exhibit A.
   27
   28
                                              COMPLAINT
                                                 15
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 16 of 148 Page ID #:16



    1        85.    As discussed more fully below, the Defendants have infringed, and are
    2 continuing to infringe, the copyright in each of the Subject Compositions by
    3 willfully reproducing and distributing them without a license.

    4                                      Background
    5        86.    Defendants each fall into at least one of three categories of participants
    6 in the digital music business: (a) online digital music stores and streaming services
    7 (listed in paragraphs 132 through 148 below); (b) distributors; and (c) pirate record
    8 imprints/labels (identified in Exhibit C).

    9        87.    Before digital music distribution, recorded music was physically
   10 distributed through brick-and-mortar stores that were confined by the limitations of
   11 shelf space. Recording artists signed exclusive recording contracts with record
   12 labels in order to have their records pressed and distributed in national record stores.
   13        88.    It is hard to imagine that a person walking into Tower Records, off the
   14 street, with arms full of CDs and vinyl records and claiming to be the record label
   15 for Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that
   16 store sell their copies directly next to the same albums released by legendary record
   17 labels, Capitol, RCA and Columbia, and at a lower price.
   18        89.    Yet, this exact practice occurs every day in the digital music business,
   19 where there is unlimited digital shelf space (for example, there are more than 40
   20 million recordings in the iTunes store) and a complete willingness by the digital
   21 music stores and services to seek popular and iconic recordings from any source,
   22 legitimate or not, provided they participate in sharing the proceeds.
   23        90.    The iconic status of the pirated recordings of the Subject Compositions
   24 at issue in this case cannot be overstated. Any list of the most popular singers and
   25 musicians of any period between 1930 and 1970 would be replete with the artists
   26 who have recorded Arlen’s works, some of them multiple times.
   27
   28
                                              COMPLAINT
                                                   16
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 17 of 148 Page ID #:17



    1        91.   For example, Frank Sinatra recorded many of Arlen’s works over the
    2 course of his celebrated career. In 1953, after a decline in popularity and record
    3 sales, Sinatra switched labels from Columbia to Capitol Records. One of his first

    4 recording sessions with his new label was with Capitol arranger and conductor
    5 Nelson Riddle.
    6        92.   After recording, I've Got The World On A String, Sinatra told Riddle it
    7 was "Beautiful!", and could not hide his enthusiasm, exclaiming, "I'm back, baby,
    8 I'm back!" Capitol released I've Got The World On A String as a single in 1953:

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18        93.   Capitol re-issued the recording on the album This Is Sinatra! in 1956:

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              COMPLAINT
                                                 17
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 18 of 148 Page ID #:18



    1        94.    Capitol continues to sell the recording to this day, including as part of
    2 the album Frank Sinatra: The Complete Capitol Singles Collection:
    3

    4
    5
    6
    7
    8

    9
   10        95.    While Capitol (now part of Universal Music Group) is the only entity
   11 that has the right to do so, it is not the only one reproducing and distributing the
   12 Sinatra 1953 recording of I've Got The World On A String. Defendants have also
   13 reproduced and distributed at least 29 pirated or “bootleg” copies of this recording
   14 of Plaintiffs’ composition under at least nine different imprints.
   15        96.    Similarly, Lena Horne recorded Stormy Weather for the movie of the
   16 same title which, in 2001, was selected for the US National Film Registry by the
   17 Library of Congress as being "culturally, historically, or aesthetically significant."
   18 Horne first recorded Stormy Weather in 1942 and the track was released by RCA
   19 Victor as part of Moanin’ Low – Torch Songs by Lena Horne:
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              COMPLAINT
                                                 18
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 19 of 148 Page ID #:19



    1         97.    RCA continues to sell and stream this recording, including on The
    2 Classic Lena Horne, released as part of its “RCA 100 Years of Music” series:
    3

    4
    5
    6
    7
    8

    9
   10
   11
              98.    While RCA (now part of Sony) alone has the legal right to do so, it is
   12
        not the only one reproducing and distributing this historic recording. Defendants
   13
        have also reproduced and distributed over 100 “bootleg” copies of this recording
   14
        embodying the Stormy Weather composition under at least 25 different imprints.
   15
              99.    As another example, the 1933 recording of Stormy Weather by Ethel
   16
        Waters originally released by Brunswick, is one of only 500 recordings selected by
   17
        the Librarian of Congress for inclusion in the National Recording Registry as
   18
        “culturally, historically or aesthetically important, and/or inform or reflect life in the
   19
        United States”:
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                COMPLAINT
                                                    19
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 20 of 148 Page ID #:20



    1        100. Defendants have reproduced and distributed no less than 58 “bootleg”
    2 copies of this recording of Stormy Weather under 16 different imprints.
    3        101. The Sinatra, Horne and Waters recordings identified above have all
    4 been inducted into the Grammy Hall of Fame established by the Recording
    5 Industry’s National Trustees in 1973 to honor recordings of lasting qualitative or
    6 historical significance.
    7        102. Like the Sinatra, Horne, and Waters recordings, all the recordings on
    8 the Infringement Chart (Exh. B) embodying the Subject Compositions are pirated

    9 copies, or “bootlegs.” Defendants’ digital phonorecord deliveries of these pirated
   10 copies were all made without authorization from the copyright owners of the sound
   11 recordings or those who originally “fixed” them as required by Section 115
   12 (discussed below), or the copyright owners of the Subject Compositions.
   13        103. In many cases, the bootleggers have also appropriated the cover art
   14 from the original release. For example, Amazon currently offers two copies of the
   15 1964 Ethel Ennis recording of Harold Arlen’s classic, For Every Man There’s A
   16 Woman: the legitimate RCA (Sony) release, selling for $1.29 (depicted below, left,
   17 with RCA logo circled) and a pirated copy released by pirate label Stardust Records,
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             COMPLAINT
                                                20
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 21 of 148 Page ID #:21



    1 with RCA’s logo removed from the album cover art, selling for $0.89 (depicted
    2 below, right):
    3

    4
    5
    6
    7
    8

    9
                       RCA single: $1.29                  Stardust single: $0.89
   10
              104. There are many other examples. The pirate label Pickwick Group
   11
        Limited is selling John Towner Williams’ 1958 recording of I’ve Got the World On
   12
        A String under its Cool Note imprint on Amazon directly next to a legitimate copy
   13
        sold by the actual label that produced the 1958 recording, Bethlehem Records. The
   14
        only difference is that Pickwick has removed the Bethlehem logo from its cover art
   15
        and sells its album for $2.50 less:
   16
   17
   18
   19
   20
   21
   22
   23                 Bethlehem album: $9.49          Pickwick album: $6.99
   24
              105. Pickwick likewise sold pirated copies of Benny Goodman’s 1955
   25
        recording of Get Happy in the Google Play and Amazon stores alongside the
   26
   27
   28
                                              COMPLAINT
                                                 21
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 22 of 148 Page ID #:22



    1 legitimate copy from Capitol Records. Again, the only significant difference
    2 between the releases is that Pickwick removed Capitol’s logo and lowered the price.
    3

    4
    5
    6
    7
    8

    9
                           Capitol album: $7.99           Pickwick album: $6.99
   10
              106. Defendants all generate illicit revenue for themselves when these and
   11
        other pirated copies are sold or distributed. Plaintiffs have not authorized any
   12
        reproduction or distribution of these pirate recordings of the Subject Compositions
   13
        (or any identified on Exhibit B) and it is an infringement for which the Pirate Label,
   14
        Distributor and Online Defendants are jointly and severally liable.
   15
                                       The Pirated Recordings
   16
              107. The same deceit and manipulation are at work in all of the
   17
        infringements identified in Exhibit B. Defendants have taken recordings of the
   18
        Subject Compositions – in which they hold no rights – and reproduced and
   19
        distributed pirated copies of them to the public as downloads and interactive
   20
        streams.
   21
              108. Virtually all of the recordings at issue in this case were originally made
   22
        between 1930 and 1972. Because of the consolidation in the music industry, many
   23
        of the record labels that originally released these recordings have been acquired or
   24
        otherwise consolidated by the three remaining major labels, Sony, Universal, and
   25
        Warner, and their catalogs were absorbed into the major labels’ “back catalog.” This
   26
        consolidation occurred well before the first digital music stores started operating in
   27
        the early 2000s.
   28
                                                  COMPLAINT
                                                     22
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 23 of 148 Page ID #:23



    1        109. Since virtually none of the Pirate Label Defendants existed prior to the
    2 year 2005, let alone originally “fixed” any of the relevant recordings, the only way
    3 for them to acquire the rights to distribute them would be to purchase or license

    4 rights in these recordings.
    5        110. There is, however, no record of any of the Pirate Label Defendants ever
    6 having acquired permission or the rights to reproduce or distribute any of these back
    7 catalog recordings from the major labels.
    8        111. Upon information and belief, the Pirate Label Defendants are simply
    9 duplicating pre-existing recordings made by others without permission, and joining
   10 with the Distributor and Online Defendants to make digital phonorecord deliveries
   11 of the pirated copies of the recordings of the Subject Compositions in their stores
   12 and services.
   13                               The Pirate Label Defendants
   14        112. The Pirate Label Defendants are individuals or companies that
   15 duplicate old vinyl records, or other pre-existing recordings, “phonorecords,”
   16 embodying the Subject Compositions, made by others, without permission. The
   17 Pirate Label Defendants then distribute these pirated digital recordings of the
   18 Subject Compositions to the Distributor Defendants, who make copies, and
   19 authorize the Distributor Defendants to make digital phonorecord deliveries in the
   20 Online Defendants’ stores and services.
   21        113. The Pirate Label Defendants are modern-day descendants of “tape
   22 pirates.” As explained in Heilman v. Levi, 391 F.Supp. 1106 (E.D. Wisc 1975):
   23 “[Tape pirates] purchase records and tapes, manufactured by others, on the open
   24 market and then duplicate or copy the recordings on their own sound equipment and
   25 offered the duplicated recordings for sale to the general public at a price well below
   26 the retail price of the original recordings. A ‘tape pirate’ need only purchase a single
   27 legitimate sound recording and reproduce it. The ‘pirate’ bears none of the costs of
   28
                                              COMPLAINT
                                                  23
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 24 of 148 Page ID #:24



    1 arranging and recording the music and because pirates copy only successful
    2 recordings, they bear none of the risk of failure to which legitimate record
    3 companies expose themselves in acquiring musical rights and marketing appeal.”

    4        114. In some instances, the “skips,” “pops” and “crackles” of a well-worn
    5 vinyl record unlawfully duplicated by the Pirate Label Defendants is captured in the
    6 digital copies they distribute and sell through the Distributor Defendants and Online
    7 Defendants.
    8        115. For example, Cleopatra Records, Inc. (“Cleopatra”) is one of the largest
    9 infringers in this case and is responsible for multiple pirate label imprints Burning
   10 Fire, Classic Music International, Cleopatra, Goldenlane Records, Magic Gold
   11 Records, Master Classics, Mocking Bird, Rolled Gold Classics, Screenland Records,
   12 Soundtrack Classics, Stardust, Stereo Magic Records, and Vintage Masters.
   13 Cleopatra is a California corporation started in 1992 with principal offices located at
   14 11041 Santa Monica Blvd PMB #70, Los Angeles California 90025.
   15        116. Upon information and belief, Cleopatra has been one of the Online
   16 Defendants’ single largest record label sources of digital recordings for their U.S.
   17 stores, at times having been the record label responsible for as much as 1% of the
   18 entire catalogs of iTunes and its competitors, with hundreds of thousands of
   19 recordings, outpacing even the major record labels.
   20        117. In some cases, the Pirate Label Defendant is an individual. For
   21 example, Thomas Colley is an individual residing in the United Kingdom
   22 responsible for the following pirate label imprints: Magnitude Records, Sixth Right
   23 Records, Seventh Right Records, Eighth Right Records, Ninth Right Records and
   24 Tenth Right Records.
   25        118. The Pirate Label Defendants are identified in the Pirate Label Chart
   26 annexed as Exhibit C which sets forth the assumed or “imprint” name used by the
   27
   28
                                              COMPLAINT
                                                 24
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 25 of 148 Page ID #:25



    1 Pirate Label Defendants in the Online Defendants’ stores and services to sell and
    2 stream the pirated digital recordings of the Subject Compositions.
    3        119. Upon information and belief, each Pirate Label Defendant is a person
    4 or a corporation or other business entity formed and operating under the laws of the
    5 corresponding country listed in Exhibit C. To the extent Plaintiffs have been able to
    6 identify the Pirate Label Defendant responsible for a particular imprint, the
    7 information is provided in the Pirate Label Chart. To the extent possible, the Pirate
    8 Label Chart identifies the parent entity or person that operates under the names of

    9 the pirate label imprints at issue in this case and sets forth the business address for
   10 the parent entity, including its home country.
   11        120. The Pirate Label Defendants have made pirated copies of recordings
   12 embodying the Subject Compositions, and distributed them to the Distributor and
   13 Online Defendants, and authorized their making of digital phonorecord deliveries, as
   14 specifically set forth in the Infringement Chart annexed as Exhibit B.
   15        121. In addition to the named Pirate Label Defendants, there are additional
   16 persons and/or labels (“John Doe Pirate Label Defendants”) whose identities are not
   17 yet known who have reproduced and distributed the digital recordings embodying
   18 the Subject Compositions to the Retailer and Distributor Defendants. The identities
   19 of the John Doe Pirate Labels are known to the Distributor Defendants because they
   20 have contracts with, and make payments to, the John Doe Pirate Labels when the
   21 digital recordings they supply are sold or streamed.
   22        122. Similarly, the Online Defendants know the identity of the distributor
   23 for each of the John Doe Pirate Labels because they pay royalties to the distributor
   24 of the John Doe Pirate Label each time its pirated recording is sold or streamed.
   25
   26
   27
   28
                                               COMPLAINT
                                                  25
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 26 of 148 Page ID #:26



    1                              The Distributor Defendants
    2        123. The Distributor Defendants engage in the worldwide distribution of
    3 digital music through digital music stores and music streaming services, including

    4 the Online Defendants’ stores and services.
    5        124. The Distributor Defendants are specifically selected and contracted by
    6 the Online Defendants (and other digital music stores and services) to provide their
    7 digital music catalogs to be sold and streamed in their respective stores and services
    8 on negotiated financial terms.

    9        125. The Distributor Defendants collect and aggregate recordings to
   10 distribute from the Pirate Label Defendants. The Distributor Defendants reproduce
   11 the recordings, digitally encode the recordings into multiple formats for distribution
   12 to and by digital music stores and streaming services, including those operated by
   13 the Online Defendants, and receive a share of the revenue when the recordings they
   14 distribute are sold or streamed.
   15        126. The Distributor Defendants have unlawfully reproduced the pirated
   16 copies of the recordings of the Subject Compositions and distributed them to the
   17 Online Defendants, and authorized their making of digital phonorecord deliveries, as
   18 specifically set forth in the Infringement Chart annexed as Exhibit B.
   19        127. In many cases, however, Plaintiffs have not yet identified the party
   20 responsible for distributing the pirated copies of the recordings embodying the
   21 Subject Compositions. The Online Defendants know who supplied them with these
   22 pirated copies of the recordings of the Subject Compositions because they pay
   23 royalties to these distributors when their pirated copies are sold or streamed.
   24        128. To the extent Plaintiffs have identified the distributor of a recording,
   25 the information is provided in the Infringement Chart annexed as Exhibit B.
   26        129. In addition to the named Distributor Defendants, there are a number of
   27 distributors (“John Doe Distributor Defendants”) whose identity is unknown to
   28
                                              COMPLAINT
                                                 26
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 27 of 148 Page ID #:27



    1 Plaintiffs, who have reproduced and distributed the pirated copies of the recordings
    2 embodying the Subject Compositions to the Online Defendants.
    3        130. The identities of these John Doe Distributors are known to the Pirate
    4 Label and Online Defendants. The Pirate Label Defendants have contracts with the
    5 John Doe Distributor Defendants, receive payments from the John Doe Distributor
    6 Defendants when the pirated copies of recordings they supply are sold or streamed,
    7 and use the John Doe Distributor Defendants’ software and/or website to manage
    8 their catalogs of pirated recordings available in the Online Defendants’ stores and

    9 services and to track sales and streams.
   10        131. Similarly, the Online Defendants have selected the John Doe
   11 Distributor Defendants for inclusion of their catalogs in their stores and streaming
   12 services, negotiated contracts with them, accepted their digital music for
   13 distribution, and made payments to the John Doe Distributor Defendants based on
   14 the number of times they make digital phonorecord deliveries of the pirated
   15 recordings.
   16                                 The Online Defendants
   17        132. Apple, Amazon, Google, Microsoft and Pandora (collectively, the
   18 “Online Defendants”) own and operate some of the largest digital music stores and
   19 streaming services in the world. The Online Defendants profit from selling and/or
   20 streaming digital musical recordings. The Online Defendants limit the recordings in
   21 their online stores and streaming services to those distributed by distributors they
   22 have selected and with whom they have negotiated contracts.
   23        133. The more recordings and albums the Online Defendants make available
   24 in their stores and services, the better they are able to attract buyers and subscribers.
   25 Throughout their short stints in the music business, the Online Defendants have
   26 frequently advertised the number of recordings available in their stores and services
   27 to attract additional streaming subscribers and download purchasers.
   28
                                               COMPLAINT
                                                  27
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 28 of 148 Page ID #:28



    1        134. The Online Defendants reproduce and distribute pirated copies of
    2 recordings of the Subject Compositions they receive from the Pirate Label and
    3 Distributor Defendants, including as downloads and interactive streams, among

    4 other types of digital phonorecord deliveries.
    5                                          Apple
    6        135.   Apple owns and operates the U.S. iTunes Store (“iTunes”), a digital
    7 music store. iTunes opened in April 2003 and has been the largest music vendor in
    8 the United States since April 2008 and the largest music vendor in the world since

    9 February 2010. As of January 2017, the iTunes Store offered between 35–40 million
   10 recordings for download.
   11        136. Apple also owns and operates Apple Music, a subscription music-
   12 streaming service that enables users to select music from the iTunes catalog to
   13 stream to various devices on-demand. The Apple Music streaming service also
   14 offers subscribers the ability to download copies of the tracks that are available for
   15 streaming. In May 2018, Apple Music reportedly had over 50 million subscribers.
   16                                         Amazon
   17        137. Amazon owns and operates Amazon Music, a software-based digital
   18 media store. Amazon launched the service originally as “Amazon MP3” in
   19 September 2007. Amazon currently offers a catalog of over 40 million tracks for
   20 sale as digital downloads.
   21        138. In addition to digital purchases, Amazon Music also serves streaming
   22 music through Prime Music and Music Unlimited. Amazon Prime has over 100
   23 million subscribers and offers access to a streaming catalog of over 2 million tracks.
   24 Amazon Unlimited is a full-catalog streaming service that has been available as
   25 subscription since late 2016 and currently has tens of millions of subscribers, all of
   26 whom have access to stream the entire Amazon MP3 catalog on a subscription basis
   27
   28
                                              COMPLAINT
                                                 28
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 29 of 148 Page ID #:29



    1 for monthly fees ranging from $3.99 to $14.99, depending on the number of devices,
    2 users, and whether the subscriber is an Amazon Prime member.
    3                                         Google
    4        139. Google has owned and operated various digital music stores and
    5 streaming services since 2011, including Google Music, Google Play, and,
    6 currently, Google Play Music.
    7        140. Google Play Music is a digital music store that currently has a catalog
    8 of over 40 million tracks for sale. Google offers subscription music-streaming

    9 services that enable users to select music from the Google Play catalog to stream to
   10 various devices on-demand. The Google Play Music streaming service also offers
   11 subscribers the ability to purchase download copies of the tracks that are available
   12 for streaming. Google has over 7 million streaming music subscribers.
   13                                       Microsoft
   14        141. Microsoft has owned and operated several digital music services,
   15 including Zune, Xbox Music, and Groove Music, a subscription music-streaming
   16 service that enables users to select music from the Microsoft catalog to stream to
   17 various devices on-demand.
   18        142. Microsoft’s digital music stores offered a catalog of over 18 million
   19 tracks for sale as individual digital downloads. Groove Music subscribers had access
   20 to stream the Microsoft catalog on a subscription basis. Before it ceased operation
   21 on December 31, 2017, the Groove streaming service also offered subscribers the
   22 ability to download copies of the tracks that were available for streaming.
   23                                        Pandora
   24        143. Pandora has owned and operated several music streaming services,
   25 including Pandora Premium, a subscription music-streaming service that enables
   26 users to select music from the Pandora catalog to stream to various devices on-
   27 demand.
   28
                                             COMPLAINT
                                                29
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 30 of 148 Page ID #:30



    1        144. The Pandora Premium streaming service also offers subscribers the
    2 ability to download copies of the tracks that are available for streaming. Pandora
    3 Premium currently has over 4 million subscribers who all have access to the

    4 Pandora catalog of over 30 million tracks on a paid subscription basis.
    5        145. iTunes, Apple Music, Amazon MP3, Amazon Music Unlimited,
    6 Amazon Prime Music, Google Music, Google Play, Google Play Music, Zune,
    7 Xbox, Groove Music and Pandora Premium are collectively referred to herein as the
    8 Online Defendants’ “stores and services.”

    9        146. The Infringement Chart at Exhibit B sets forth each pirated recording of
   10 the Subject Compositions identified thus far by Plaintiffs that the Online Defendants
   11 have reproduced and made available for digital phonorecord deliveries in their
   12 stores and services without authorization and the specific type of reproduction,
   13 distribution, and/or digital phonorecord delivery made (“Method”).
   14        147. The Online Defendants have the right and ability to supervise or control
   15 the reproduction and distribution of pirated copies of recordings of the Subject
   16 Compositions in their stores and services and receive a direct financial interest from
   17 this activity.
   18        148. Upon information and belief, there are additional online music stores
   19 and streaming services that are distributing pirated recordings of the Subject
   20 Compositions without authorization, identified here as John Doe Defendants. The
   21 Pirate Label and Distributor Defendants have knowledge of the identities of these
   22 John Doe Defendants.
   23                  Defendants Have Infringed the Subject Compositions
   24        149. Section 115 of the Copyright Act expressly excludes Defendants’
   25 activity of making digital phonorecord deliveries of pirated recordings of the
   26 Subject Compositions as an activity that is eligible for a compulsory license and
   27
   28
                                             COMPLAINT
                                                30
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 31 of 148 Page ID #:31



    1 Defendants have failed to obtain any licenses for the Subject Compositions that
    2 authorize such activity.
    3        150. Upon information and belief, some Defendants may have attempted to
    4 obtain licenses to make digital phonorecord deliveries of the pirated recordings of
    5 the Subject Compositions identified on the Infringement Chart from the Harry Fox
    6 Agency (“Harry Fox” or “HFA”).
    7        151. Harry Fox licenses, however, adopt the terms of Section 115 and are
    8 therefore not available for pirated recordings.

    9        152. In addition, upon information and belief, some Online Defendants may
   10 have engaged third party services such as Music Reports, Inc., and RightsFlow to
   11 obtain compulsory licenses for digital phonorecord deliveries the Online Defendants
   12 make, however, the activity of making digital phonorecord deliveries of pirated
   13 recordings of the Subject Compositions is not eligible for a compulsory license so
   14 any such attempt is ineffective.
   15                    Unauthorized Digital Phonorecord Deliveries
   16        153. The various unauthorized types of unauthorized reproductions,
   17 distributions, and/or digital phonorecord delivery configurations of pirated
   18 recordings of the Subject Compositions by Defendants (the “Methods” in Exhibit B)
   19 are discussed briefly below.
   20                                Permanent Downloads
   21        154. Permanent download means a digital transmission of a sound recording
   22 of a musical work in the form of a download, where such sound recording is
   23 accessible for listening without restriction as to the amount of time or number of
   24 times it may be accessed.
   25        155. All the Online Defendants except for Pandora have sold permanent
   26 downloads of the pirated recordings of the Subject Compositions to their customers
   27 (“PD” on the Infringement Chart).
   28
                                             COMPLAINT
                                                31
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 32 of 148 Page ID #:32



    1          156. Permanent downloads of pirated recordings of the Subject
    2 Compositions require licenses from the copyright owners of the Subject
    3 Compositions and Defendants all failed to obtain such licenses for each entry on the

    4 Infringement Chart.
    5          157. The Defendants’ respective permanent downloads of pirated recordings
    6 of the Subject Compositions infringe Plaintiffs’ exclusive reproduction and
    7 distribution rights under 17 U.S.C. § 106(1) and (3).
    8                                   Limited Downloads
    9          158. Limited Download means a digital transmission of a sound recording of
   10 a musical work in the form of a download, where such sound recording is accessible
   11 for listening only a limited amount of time or specified number of times.
   12          159. All of the Online Defendants made or make available limited
   13 downloads of pirated recordings of the Subject Compositions to their customers
   14 (“LD on the Infringement Chart”).
   15          160. Limited downloads of pirated recordings of the Subject Compositions
   16 require licenses from the copyright owners of the Subject Compositions and
   17 Defendants all failed to obtain such licenses for each entry on the Infringement
   18 Chart.
   19          161. The Defendants’ respective limited downloads of pirated recordings of
   20 the Subject Compositions infringe Plaintiffs’ exclusive reproduction and distribution
   21 rights under 17 U.S.C. § 106(1) and (3).
   22                                   Interactive Streams
   23          162. Interactive stream means a digital transmission of a sound recording of
   24 a musical work in the form of a stream, where the performance of the sound
   25 recording by means of such transmission is not exempt under 17 U.S.C. § 114(d)(1)
   26 and does not in itself, or as a result of a program in which it is included, qualify for
   27 statutory licensing under Section 114(d)(2).
   28
                                               COMPLAINT
                                                  32
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 33 of 148 Page ID #:33



    1          163. The Online Defendants all make or made available interactive streams
    2 of pirated recordings of the Subject Compositions to their customers (“ST” on the
    3 Infringement Chart).

    4          164. Interactive streams of pirated recordings of the Subject Compositions
    5 require licenses from the copyright owners of the Subject Compositions and
    6 Defendants all failed to obtain such licenses for each entry on the Infringement
    7 Chart.
    8          165. The Defendants’ respective interactive streams of pirated recordings of
    9 the Subject Compositions infringe Plaintiffs’ exclusive reproduction and distribution
   10 rights under 17 U.S.C. § 106(1) and (3).
   11                                    Promotional Clips
   12          166. The Online Defendants (except for Pandora) all have a feature in their
   13 online music stores that allow users to interactive stream a sample, promotional clip,
   14 of the recordings that are available for sale as permanent downloads.
   15          167. Promotional clips (“PC” on the Infringement Chart) are 30–90 seconds
   16 long and their purpose is to encourage the purchase of the tracks as permanent
   17 downloads.
   18          168. Promotional clips of pirated recordings of the Subject Compositions are
   19 interactive streams that require a license from the copyright owners of the Subject
   20 Compositions and Defendants all failed to obtain such licenses for each entry on the
   21 Infringement Chart.
   22          169. The Defendants’ respective promotional clips of pirated recordings of
   23 the Subject Compositions infringe Plaintiffs’ exclusive reproduction and distribution
   24 rights under 17 U.S.C. § 106(1) and (3).
   25                                     Scan and Match
   26          170. Apple, Amazon, and Google have offered scan and match services such
   27 as iTunes Match, Amazon Scan and Match, Google Scan and Match on a
   28
                                              COMPLAINT
                                                 33
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 34 of 148 Page ID #:34



    1 subscription basis (“SM” on the Infringement Chart). For a fee, these scan and
    2 match services scan the customer’s hard drive for music files contained thereon and
    3 compare the user’s music files with those stored on the Online Defendant’s cloud

    4 service.
    5        171. When a match is made, the Online Defendant makes a digital
    6 phonorecord delivery of the cloud server copy to the customer. The scan and match
    7 service requires a mechanical license.
    8        172. Scan and match of pirated recordings of Subject Compositions are
    9 digital phonorecord deliveries that require a license from the copyright owners of
   10 the Subject Compositions and all of the Defendants failed to obtain such licenses for
   11 each entry on the Infringement Chart.
   12        173. The Defendants’ respective scan and match digital phonorecord
   13 deliveries of pirated recordings of the Subject Compositions infringe Plaintiffs’
   14 exclusive reproduction and distribution rights under 17 U.S.C. § 106(1) and (3).
   15                                     Server Copies
   16        174. Defendants have all reproduced the pirated recordings of the Subject
   17 Compositions identified in the Infringement Chart annexed as Exhibit B on their
   18 respective servers as server copies (“SC” on the Infringement Chart), including the
   19 server copies of the Online Defendants’ stores and services.
   20        175. Server copies of pirated recordings of the Subject Compositions are
   21 reproductions that require a license from the copyright owners of the Subject
   22 Compositions and all Defendants failed to obtain such licenses for each entry on the
   23 Infringement Chart.
   24        176. The Defendants’ respective server copies of pirated recordings of the
   25 Subject Compositions infringe Plaintiffs’ exclusive reproduction and distribution
   26 rights under 17 U.S.C. § 106(1) and (3).
   27
   28
                                               COMPLAINT
                                                  34
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 35 of 148 Page ID #:35



    1                                   Making Available
    2        177. Defendants have made and (except for Microsoft) continue to make the
    3 pirated recordings of the Subject Compositions available to the public for digital

    4 phonorecord deliveries as reflected on the Infringement Chart annexed as Exhibit B
    5 by uploading and/or offering pirated recordings of the Subject Compositions in the
    6 Online Defendants’ stores and streaming services or authorizing the same.
    7        178. The Defendants’ making available (“MA” on the Infringement Chart)
    8 pirated recordings of the Subject Compositions requires a license from the copyright

    9 owners of the Subject Compositions and Defendants all failed to obtain such
   10 licenses for each entry on the Infringement Chart and Defendants have infringed
   11 Plaintiffs’ exclusive distribution rights under 17 U.S.C. § 106 as a “deemed
   12 distribution.” A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect
   13 10, Inc. v. Amazon.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).
   14                                      Importation
   15        179. Importation of phonorecords of a musical composition acquired outside
   16 the U.S. requires authorization of the owner of the copyright of the musical
   17 composition under Section 602 of the Copyright Act. Importation without the
   18 authority of the owner of the copyright in that composition is an infringement of the
   19 exclusive distribution rights under 17 U.S.C. § 106(3).
   20        180. The Online, Distributor and foreign Pirate Label Defendants have all
   21 engaged in the unauthorized importation (“IM” on the Infringement Chart) of
   22 phonorecords of the Subject Compositions, acquired outside the U.S., by digital
   23 phonorecord delivery, or other delivery of phonorecords.
   24        181. The Pirate Label Chart and Distributor Charts annexed as Exhibits C
   25 and D set forth the country in which each of the Pirate Labels and Distributors is
   26 based and doing business.
   27
   28
                                             COMPLAINT
                                                35
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 36 of 148 Page ID #:36



    1        182. Many of the Pirate Label Defendants are located in foreign countries.
    2 These foreign Pirate Label Defendants, together with the Distributor Defendants and
    3 Online Defendants, have engaged in the importation of phonorecords embodying

    4 pirated recordings of the Subject Compositions into the United States by digital
    5 phonorecord delivery, or other delivery of phonorecords.
    6        183. None of the Defendants distributing the foreign Pirate Label
    7 Defendants’ recordings of the Subject Compositions identified in the Infringement
    8 Chart annexed as Exhibit B obtained importation authorization from the copyright

    9 owners of the Subject Compositions.
   10        184. The Defendants’ respective importations of pirated recordings of the
   11 Subject Compositions infringe Plaintiffs’ exclusive importation rights under 17
   12 U.S.C. § 602 and distribution rights under 17 U.S.C. § 106(3).
   13                                      Exportation
   14        185. Exportation of phonorecords, the making of which constituted an
   15 infringement of copyright, requires authorization of the copyright owner under
   16 Section 602 of the Copyright Act.
   17        186. Upon information and belief, Cleopatra, Amazon, Apple, Google, and
   18 unidentified Distributor Defendants have engaged in the unauthorized exportation
   19 (“EX” on the Infringement Chart) of phonorecords of pirated recordings of the
   20 Subject Compositions as identified on the Infringement Chart at Exhibit B by digital
   21 phonorecord delivery to the Amazon and Apple’s online store in the United
   22 Kingdom (identified as “Amazon (UK)” and “iTunes (UK)” on the Infringement
   23 Chart) without authorization for exportation from Plaintiffs and the co-owners of the
   24 Subject Compositions.
   25        187. The Defendants’ respective exportation of pirated recordings of the
   26 Subject Compositions constitutes infringement of Plaintiffs’ exclusive rights of
   27 exportation under 17 U.S.C. § 602.
   28
                                             COMPLAINT
                                                36
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 37 of 148 Page ID #:37



    1                       Illegal Downloading Prior to Exportation
    2        188. Defendants Cleopatra, Amazon, Apple, Google, and the unidentified
    3 John Doe Distributor Defendants, are engaged in a systematic process of illegally

    4 downloading pirated copies of recordings of the Subject Compositions in the U.S.
    5 prior to distributing or exportation of these works to the U.K. (also “EX” on the
    6 Infringement Chart). Many of the pirated recordings of the Subject Compositions
    7 made by Cleopatra are exclusively made available for downloads and streams in
    8 Amazon’s, Google’s, and Apple’s foreign digital music stores and services.

    9        189. Cleopatra, the John Doe Distributors, Amazon, Google, and Apple
   10 have each reproduced server copies of the pirated recordings of the Subject
   11 Compositions in the U.S. without any authority whatsoever to make these
   12 reproductions, the identical activity for which Ms. Thomas-Rassett and Mr.
   13 Tenenbaum were liable (see paragraphs 10–12 above).
   14        190. Any reproduction of the Subject Compositions in the United States
   15 without a license from the copyright owners is an infringement of the copyright
   16 owners’ rights under 17 U.S.C. § 106(1) (“the owner of the copyright has the
   17 exclusive right to . . . reproduce the copyrighted work in copies or phonorecords.”).
   18 Whatever foreign copyright laws may say, the U.S. Copyright Act governs
   19 reproductions in the U.S. and distributions or exportation from the U.S.
   20        191. Defendants’ respective unauthorized downloading of pirated recordings
   21 embodying the Subject Compositions prior to exportation constitutes infringement
   22 of Plaintiffs’ exclusive rights under 17 U.S.C. § 106(1).
   23                                      Willfulness
   24        192. The infringing conduct of all of the Defendants is willful. The Pirate
   25 Labels know that they do not have authorization for reproduction, distribution,
   26 importation and exportation of the Subject Compositions on pirated recordings.
   27
   28
                                             COMPLAINT
                                                37
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 38 of 148 Page ID #:38



    1        193. Similarly, the Distributor Defendants do not perform any investigation
    2 or due diligence to confirm that the Pirate Labels have any authorization to make, or
    3 authorize the making of digital phonorecord deliveries, or the importation and

    4 exportation, of pirated recordings of the Subject Compositions. Several of the
    5 Distributor Defendants have had knowledge of the infringing conduct of many of
    6 the Pirate Label Defendants for several years and have continued to make digital
    7 phonorecord deliveries of the pirated recordings they provide without any licenses
    8 for the musical compositions, and/or were recklessly indifferent or willfully blind to

    9 their own infringing conduct.
   10        194. Finally, the Online Defendants have had knowledge of their own
   11 infringing conduct and that of many of the Pirate Label and Distributor Defendants
   12 for several years and have continued to work with them and make digital
   13 phonorecord deliveries and other reproductions and distributions of the pirated
   14 recordings the Pirate Labels and Distributor Defendants provide their stores and
   15 streaming services, and/or were recklessly indifferent or willfully blind to their own
   16 infringing conduct.
   17        195. In addition to the recordings identified in the Infringement Charts
   18 identified below, there are believed to be many other pirated recordings of the
   19 Subject Compositions that Defendants have reproduced and distributed without
   20 authorization, including by making digital phonorecord deliveries in the Online
   21 Defendants’ stores and services that Plaintiffs have not yet identified or that are no
   22 longer available.
   23        196. The infringement by Defendants of each Subject Composition on each
   24 pirated recording identified in the Infringement Charts at Exhibits B1–B217 began
   25 as of the date of upload, receipt, and/or reproduction by the Online Defendants of
   26 server copies of the pirated recordings designated for reproduction and distribution
   27 by the Pirate Label and Distributor Defendants and continues to the present (except
   28
                                              COMPLAINT
                                                 38
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 39 of 148 Page ID #:39



    1 for Microsoft which ceased to do so on December 31, 2017). The infringements
    2 identified in Exhibits B1–B217 all occurred and were first discovered by the
    3 respective Plaintiffs within three years of filing this Complaint.

    4        197. By their conduct described above, defendants have infringed and are
    5 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17
    6 U.S.C. §§ 101, 106, 115, 501, 602 et seq.
    7        198. As a direct and proximate result of Defendants’ infringement, Plaintiffs
    8 are entitled to statutory damages under 17 U.S.C. § 504(c).

    9        199. Defendants’ infringement is and has been willful, intentional,
   10 purposeful and with willful disregard of the rights of Plaintiffs. Anything less than
   11 maximum statutory damage awards would encourage infringement, amount to a slap
   12 on the wrist, and reward multibillion and trillion dollar companies that rule the
   13 digital music markets for their willful infringement on a grand scale.
   14        200. Plaintiffs are also entitled to their costs, including reasonable attorneys’
   15 fees, pursuant to 17 U.S.C. § 505.
   16        201. Unless enjoined by this Court, Defendants will continue to cause
   17 Plaintiffs irreparable injury that cannot be fully compensated or measured in money.
   18 Plaintiffs have no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiffs
   19 are entitled to a permanent injunction prohibiting Defendants from reproducing,
   20 distributing, streaming, and selling the pirated recordings of the Subject
   21 Compositions without license or authorization in violation of the Copyright Act.
   22                     First Claim – Copyright Infringement
   23      Against Cleopatra Records, Inc., "John Doe" Distributor, and Amazon

   24        153. Plaintiffs repeat each and every allegation of the Complaint.
   25        154. As a separate specific course of infringement, Defendants Cleopatra
   26 Records, Inc., "John Doe" Distributor, and Amazon have unlawfully reproduced and
   27 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   28
                                              COMPLAINT
                                                  39
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 40 of 148 Page ID #:40



    1 but not limited to, the recordings identified in Exhibit B-1. Exhibit B-1 sets forth a
    2 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    3 that have been reproduced and distributed by Defendants Cleopatra Records, Inc.,

    4 "John Doe" Distributor, and Amazon without authorization. These Defendants have
    5 willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
    6 Subject Compositions by the methods identified in Exhibit B-1 (or have authorized
    7 such activity) without obtaining authorization to do so.
    8                      Second Claim – Copyright Infringement
    9              Against Pickwick Group Limited, Orchard, and Amazon

   10        155. Plaintiffs repeat each and every allegation of the Complaint.
   11        156. As a separate specific course of infringement, Defendants Pickwick
   12 Group Limited, Orchard, and Amazon have unlawfully reproduced and distributed
   13 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   14 limited to, the recordings identified in Exhibit B-2. Exhibit B-2 sets forth a non-
   15 exhaustive list of specific pirated recordings embodying Subject Compositions that
   16 have been reproduced and distributed by Defendants Pickwick Group Limited,
   17 Orchard, and Amazon without authorization. These Defendants have willfully
   18 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   19 Compositions by the methods identified in Exhibit B-2 (or have authorized such
   20 activity) without obtaining authorization to do so.
   21                       Third Claim – Copyright Infringement
   22               Against Cleopatra Records, Inc., Orchard, and Amazon

   23        157. Plaintiffs repeat each and every allegation of the Complaint.
   24        158. As a separate specific course of infringement, Defendants Cleopatra
   25 Records, Inc., Orchard, and Amazon have unlawfully reproduced and distributed
   26 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   27 limited to, the recordings identified in Exhibit B-3. Exhibit B-3 sets forth a non-
   28
                                              COMPLAINT
                                                 40
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 41 of 148 Page ID #:41



    1 exhaustive list of specific pirated recordings embodying Subject Compositions that
    2 have been reproduced and distributed by Defendants Cleopatra Records, Inc.,
    3 Orchard, and Amazon without authorization. These Defendants have willfully

    4 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    5 Compositions by the methods identified in Exhibit B-3 (or have authorized such
    6 activity) without obtaining authorization to do so.
    7                      Fourth Claim – Copyright Infringement
    8                     Against Wnts, Believe Digital, and Amazon

    9        159. Plaintiffs repeat each and every allegation of the Complaint.
   10        160. As a separate specific course of infringement, Defendants Wnts,
   11 Believe Digital, and Amazon have unlawfully reproduced and distributed
   12 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   13 limited to, the recordings identified in Exhibit B-4. Exhibit B-4 sets forth a non-
   14 exhaustive list of specific pirated recordings embodying Subject Compositions that
   15 have been reproduced and distributed by Defendants Wnts, Believe Digital, and
   16 Amazon without authorization. These Defendants have willfully infringed, and are
   17 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   18 methods identified in Exhibit B-4 (or have authorized such activity) without
   19 obtaining authorization to do so.
   20                      Fifth Claim – Copyright Infringement
   21                    Against Ideal Music, Ingrooves, and Amazon

   22        161. Plaintiffs repeat each and every allegation of the Complaint.
   23        162. As a separate specific course of infringement, Defendants Ideal Music,
   24 Ingrooves, and Amazon have unlawfully reproduced and distributed unauthorized
   25 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   26 recordings identified in Exhibit B-5. Exhibit B-5 sets forth a non-exhaustive list of
   27 specific pirated recordings embodying Subject Compositions that have been
   28
                                              COMPLAINT
                                                 41
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 42 of 148 Page ID #:42



    1 reproduced and distributed by Defendants Ideal Music, Ingrooves, and Amazon
    2 without authorization. These Defendants have willfully infringed, and are
    3 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the

    4 methods identified in Exhibit B-5 (or have authorized such activity) without
    5 obtaining authorization to do so.
    6                       Sixth Claim – Copyright Infringement
    7                  Against Cugate Ltd., Believe Digital, and Amazon

    8        163. Plaintiffs repeat each and every allegation of the Complaint.
    9        164. As a separate specific course of infringement, Defendants Cugate Ltd.,
   10 Believe Digital, and Amazon have unlawfully reproduced and distributed
   11 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   12 limited to, the recordings identified in Exhibit B-6. Exhibit B-6 sets forth a non-
   13 exhaustive list of specific pirated recordings embodying Subject Compositions that
   14 have been reproduced and distributed by Defendants Cugate Ltd., Believe Digital,
   15 and Amazon without authorization. These Defendants have willfully infringed, and
   16 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   17 methods identified in Exhibit B-6 (or have authorized such activity) without
   18 obtaining authorization to do so.
   19                      Seventh Claim – Copyright Infringement
   20                     Against Blue Sounds, Orchard, and Amazon

   21        165. Plaintiffs repeat each and every allegation of the Complaint.
   22        166. As a separate specific course of infringement, Defendants Blue Sounds,
   23 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
   24 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   25 recordings identified in Exhibit B-7. Exhibit B-7 sets forth a non-exhaustive list of
   26 specific pirated recordings embodying Subject Compositions that have been
   27 reproduced and distributed by Defendants Blue Sounds, Orchard, and Amazon
   28
                                              COMPLAINT
                                                 42
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 43 of 148 Page ID #:43



    1 without authorization. These Defendants have willfully infringed, and are
    2 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    3 methods identified in Exhibit B-7 (or have authorized such activity) without

    4 obtaining authorization to do so.
    5                      Eighth Claim – Copyright Infringement
    6               Against Shami Media Inc., Believe Digital, and Amazon

    7        167. Plaintiffs repeat each and every allegation of the Complaint.
    8        168. As a separate specific course of infringement, Defendants Shami Media
    9 Inc., Believe Digital, and Amazon have unlawfully reproduced and distributed
   10 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   11 limited to, the recordings identified in Exhibit B-8. Exhibit B-8 sets forth a non-
   12 exhaustive list of specific pirated recordings embodying Subject Compositions that
   13 have been reproduced and distributed by Defendants Shami Media Inc., Believe
   14 Digital, and Amazon without authorization. These Defendants have willfully
   15 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   16 Compositions by the methods identified in Exhibit B-8 (or have authorized such
   17 activity) without obtaining authorization to do so.
   18                       Ninth Claim – Copyright Infringement
   19          Against J. Joes J. Edizioni Musicali, Believe Digital, and Amazon

   20        169. Plaintiffs repeat each and every allegation of the Complaint.
   21        170. As a separate specific course of infringement, Defendants J. Joes J.
   22 Edizioni Musicali, Believe Digital, and Amazon have unlawfully reproduced and
   23 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   24 but not limited to, the recordings identified in Exhibit B-9. Exhibit B-9 sets forth a
   25 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   26 that have been reproduced and distributed by Defendants J. Joes J. Edizioni
   27 Musicali, Believe Digital, and Amazon without authorization. These Defendants
   28
                                              COMPLAINT
                                                 43
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 44 of 148 Page ID #:44



    1 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
    2 Subject Compositions by the methods identified in Exhibit B-9 (or have authorized
    3 such activity) without obtaining authorization to do so.

    4                       Tenth Claim – Copyright Infringement
    5                      Against TVP, Inc., Orchard, and Amazon

    6        171. Plaintiffs repeat each and every allegation of the Complaint.
    7        172. As a separate specific course of infringement, Defendants TVP, Inc.,
    8 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized

    9 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   10 recordings identified in Exhibit B-10. Exhibit B-10 sets forth a non-exhaustive list
   11 of specific pirated recordings embodying Subject Compositions that have been
   12 reproduced and distributed by Defendants TVP, Inc., Orchard, and Amazon without
   13 authorization. These Defendants have willfully infringed, and are continuing to
   14 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   15 identified in Exhibit B-10 (or have authorized such activity) without obtaining
   16 authorization to do so.
   17                     Eleventh Claim – Copyright Infringement
   18                 Against Best Records, Believe Digital, and Amazon

   19        173. Plaintiffs repeat each and every allegation of the Complaint.
   20        174. As a separate specific course of infringement, Defendants Best
   21 Records, Believe Digital, and Amazon have unlawfully reproduced and distributed
   22 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   23 limited to, the recordings identified in Exhibit B-11. Exhibit B-11 sets forth a non-
   24 exhaustive list of specific pirated recordings embodying Subject Compositions that
   25 have been reproduced and distributed by Defendants Best Records, Believe Digital,
   26 and Amazon without authorization. These Defendants have willfully infringed, and
   27 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   28
                                              COMPLAINT
                                                 44
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 45 of 148 Page ID #:45



    1 methods identified in Exhibit B-11 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Twelfth Claim – Copyright Infringement
    4       Against Werner Last's Favourites Jazz, Believe Digital, and Amazon

    5        175. Plaintiffs repeat each and every allegation of the Complaint.
    6        176. As a separate specific course of infringement, Defendants Werner
    7 Last's Favourites Jazz, Believe Digital, and Amazon have unlawfully reproduced
    8 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions

    9 including, but not limited to, the recordings identified in Exhibit B-12. Exhibit B-12
   10 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Werner
   12 Last's Favourites Jazz, Believe Digital, and Amazon without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-12
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                    Thirteenth Claim – Copyright Infringement
   17                   Against Broken Audio, Ingrooves, and Amazon

   18        177. Plaintiffs repeat each and every allegation of the Complaint.
   19        178. As a separate specific course of infringement, Defendants Broken
   20 Audio, Ingrooves, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-13. Exhibit B-13 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Broken Audio, Ingrooves, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 45
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 46 of 148 Page ID #:46



    1 methods identified in Exhibit B-13 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Fourteenth Claim – Copyright Infringement
    4              Against Pink Dot, "John Doe" Distributor, and Amazon

    5        179. Plaintiffs repeat each and every allegation of the Complaint.
    6        180. As a separate specific course of infringement, Defendants Pink Dot,
    7 "John Doe" Distributor, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-14. Exhibit B-14 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Pink Dot, "John Doe"
   12 Distributor, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-14 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                     Fifteenth Claim – Copyright Infringement
   17                  Against Vintage Music SL, Orchard, and Amazon

   18        181. Plaintiffs repeat each and every allegation of the Complaint.
   19        182. As a separate specific course of infringement, Defendants Vintage
   20 Music SL, Orchard, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-15. Exhibit B-15 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Vintage Music SL, Orchard,
   25 and Amazon without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 46
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 47 of 148 Page ID #:47



    1 methods identified in Exhibit B-15 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                     Sixteenth Claim – Copyright Infringement
    4             Against SendDigital, "John Doe" Distributor, and Amazon

    5        183. Plaintiffs repeat each and every allegation of the Complaint.
    6        184. As a separate specific course of infringement, Defendants SendDigital,
    7 "John Doe" Distributor, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-16. Exhibit B-16 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants SendDigital, "John Doe"
   12 Distributor, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-16 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                   Seventeenth Claim – Copyright Infringement
   17          Against Primephonic USA Inc., Naxos of America, and Amazon

   18        185. Plaintiffs repeat each and every allegation of the Complaint.
   19        186. As a separate specific course of infringement, Defendants Primephonic
   20 USA Inc., Naxos of America, and Amazon have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-17. Exhibit B-17 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants
   25 Primephonic USA Inc., Naxos of America, and Amazon without authorization.
   26 These Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 47
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 48 of 148 Page ID #:48



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-17
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                    Eighteenth Claim – Copyright Infringement
    4                 Against Acrobat Music Ltd., Orchard, and Amazon

    5        187. Plaintiffs repeat each and every allegation of the Complaint.
    6        188. As a separate specific course of infringement, Defendants Acrobat
    7 Music Ltd., Orchard, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-18. Exhibit B-18 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Acrobat Music Ltd., Orchard,
   12 and Amazon without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-18 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                   Nineteenth Claim – Copyright Infringement
   17          Against Michael Bennett, "John Doe" Distributor, and Amazon

   18        189. Plaintiffs repeat each and every allegation of the Complaint.
   19        190. As a separate specific course of infringement, Defendants Michael
   20 Bennett, "John Doe" Distributor, and Amazon have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-19. Exhibit B-19 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants Michael
   25 Bennett, "John Doe" Distributor, and Amazon without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 48
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 49 of 148 Page ID #:49



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-19
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                   Twentieth Claim – Copyright Infringement
    4           Against Hasmick Promotions Limited, Orchard, and Amazon

    5        191. Plaintiffs repeat each and every allegation of the Complaint.
    6        192. As a separate specific course of infringement, Defendants Hasmick
    7 Promotions Limited, Orchard, and Amazon have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-20. Exhibit B-20 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Hasmick
   12 Promotions Limited, Orchard, and Amazon without authorization. These Defendants
   13 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
   14 Subject Compositions by the methods identified in Exhibit B-20 (or have authorized
   15 such activity) without obtaining authorization to do so.
   16                    Twenty-First Claim – Copyright Infringement
   17                     Against CTS Digital, State51, and Amazon

   18        193. Plaintiffs repeat each and every allegation of the Complaint.
   19        194. As a separate specific course of infringement, Defendants CTS Digital,
   20 State51, and Amazon have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-21. Exhibit B-21 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants CTS Digital, State51, and Amazon
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 49
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 50 of 148 Page ID #:50



    1 methods identified in Exhibit B-21 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                 Twenty-Second Claim – Copyright Infringement
    4            Against Future Noise Music Limited, Orchard, and Amazon

    5        195. Plaintiffs repeat each and every allegation of the Complaint.
    6        196. As a separate specific course of infringement, Defendants Future Noise
    7 Music Limited, Orchard, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-22. Exhibit B-22 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Future Noise Music Limited,
   12 Orchard, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-22 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                  Twenty-Third Claim – Copyright Infringement
   17                 Against Entertain Me Ltd., Orchard, and Amazon

   18        197. Plaintiffs repeat each and every allegation of the Complaint.
   19        198. As a separate specific course of infringement, Defendants Entertain Me
   20 Ltd., Orchard, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-23. Exhibit B-23 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Entertain Me Ltd., Orchard,
   25 and Amazon without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 50
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 51 of 148 Page ID #:51



    1 methods identified in Exhibit B-23 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                Twenty-Fourth Claim – Copyright Infringement
    4       Against Marathon Media Int. Ltd., Second Wind Digital and Amazon

    5        199. Plaintiffs repeat each and every allegation of the Complaint.
    6        200. As a separate specific course of infringement, Defendants Marathon
    7 Media Int. Ltd., Second Wind Digital and Amazon have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-24. Exhibit B-24 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Marathon
   12 Media Int. Ltd., Second Wind Digital and Amazon without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-24
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                  Twenty-Fifth Claim – Copyright Infringement
   17                Against Cherished Records, Ingrooves, and Amazon

   18        201. Plaintiffs repeat each and every allegation of the Complaint.
   19        202. As a separate specific course of infringement, Defendants Cherished
   20 Records, Ingrooves, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-25. Exhibit B-25 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Cherished Records, Ingrooves,
   25 and Amazon without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 51
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 52 of 148 Page ID #:52



    1 methods identified in Exhibit B-25 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Twenty-Sixth Claim – Copyright Infringement
    4                    Against Jazzsential, Ingrooves, and Amazon

    5        203. Plaintiffs repeat each and every allegation of the Complaint.
    6        204. As a separate specific course of infringement, Defendants Jazzsential,
    7 Ingrooves, and Amazon have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-26. Exhibit B-26 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Jazzsential, Ingrooves, and Amazon
   12 without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-26 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                  Twenty-Seventh Claim – Copyright Infringement
   17                   Against Mach60 Music, State51, and Amazon

   18        205. Plaintiffs repeat each and every allegation of the Complaint.
   19        206. As a separate specific course of infringement, Defendants Mach60
   20 Music, State51, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-27. Exhibit B-27 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Mach60 Music, State51, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 52
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 53 of 148 Page ID #:53



    1 methods identified in Exhibit B-27 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                 Twenty-Eighth Claim – Copyright Infringement
    4                Against Thomas Colley, Believe Digital, and Amazon

    5        207. Plaintiffs repeat each and every allegation of the Complaint.
    6        208. As a separate specific course of infringement, Defendants Thomas
    7 Colley, Believe Digital, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-28. Exhibit B-28 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Thomas Colley, Believe
   12 Digital, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-28 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                   Twenty-Ninth Claim – Copyright Infringement
   17                   Against DWK Records, Ingrooves, and Amazon

   18        209. Plaintiffs repeat each and every allegation of the Complaint.
   19        210. As a separate specific course of infringement, Defendants DWK
   20 Records, Ingrooves, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-29. Exhibit B-29 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants DWK Records, Ingrooves, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 53
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 54 of 148 Page ID #:54



    1 methods identified in Exhibit B-29 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Thirtieth Claim – Copyright Infringement
    4      Against Henry Hadaway Organization Limited, Orchard, and Amazon

    5        211. Plaintiffs repeat each and every allegation of the Complaint.
    6        212. As a separate specific course of infringement, Defendants Henry
    7 Hadaway Organization Limited, Orchard, and Amazon have unlawfully reproduced
    8 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions

    9 including, but not limited to, the recordings identified in Exhibit B-30. Exhibit B-30
   10 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Henry
   12 Hadaway Organization Limited, Orchard, and Amazon without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-30
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                    Thirty-First Claim – Copyright Infringement
   17                    Against Avid Group, Orchard, and Amazon

   18        213. Plaintiffs repeat each and every allegation of the Complaint.
   19        214. As a separate specific course of infringement, Defendants Avid Group,
   20 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-31. Exhibit B-31 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Avid Group, Orchard, and Amazon
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                54
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 55 of 148 Page ID #:55



    1 methods identified in Exhibit B-31 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                  Thirty-Second Claim – Copyright Infringement
    4                  Against Reloaded Music, Ingrooves, and Amazon

    5        215. Plaintiffs repeat each and every allegation of the Complaint.
    6        216. As a separate specific course of infringement, Defendants Reloaded
    7 Music, Ingrooves, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-32. Exhibit B-32 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Reloaded Music, Ingrooves,
   12 and Amazon without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-32 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                   Thirty-Third Claim – Copyright Infringement
   17                 Against Rarity Music, Believe Digital, and Amazon

   18        217. Plaintiffs repeat each and every allegation of the Complaint.
   19        218. As a separate specific course of infringement, Defendants Rarity
   20 Music, Believe Digital, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-33. Exhibit B-33 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Rarity Music, Believe Digital,
   25 and Amazon without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 55
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 56 of 148 Page ID #:56



    1 methods identified in Exhibit B-33 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                 Thirty-Fourth Claim – Copyright Infringement
    4            Against OVC Media, "John Doe" Distributor, and Amazon

    5        219. Plaintiffs repeat each and every allegation of the Complaint.
    6        220. As a separate specific course of infringement, Defendants OVC Media,
    7 "John Doe" Distributor, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-34. Exhibit B-34 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants OVC Media, "John Doe"
   12 Distributor, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-34 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                   Thirty-Fifth Claim – Copyright Infringement
   17                   Against Historical Jazz, Orchard, and Amazon

   18        221. Plaintiffs repeat each and every allegation of the Complaint.
   19        222. As a separate specific course of infringement, Defendants Historical
   20 Jazz, Orchard, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-35. Exhibit B-35 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Historical Jazz, Orchard, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 56
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 57 of 148 Page ID #:57



    1 methods identified in Exhibit B-35 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                    Thirty-Sixth Claim – Copyright Infringement
    4                      Against Jazz Co., Orchard, and Amazon

    5        223. Plaintiffs repeat each and every allegation of the Complaint.
    6        224. As a separate specific course of infringement, Defendants Jazz Co.,
    7 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-36. Exhibit B-36 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Jazz Co., Orchard, and Amazon without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-36 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                  Thirty-Seventh Claim – Copyright Infringement
   17                    Against Jazz Moon, Orchard, and Amazon

   18        225. Plaintiffs repeat each and every allegation of the Complaint.
   19        226. As a separate specific course of infringement, Defendants Jazz Moon,
   20 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-37. Exhibit B-37 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Jazz Moon, Orchard, and Amazon
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                57
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 58 of 148 Page ID #:58



    1 methods identified in Exhibit B-37 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                  Thirty-Eighth Claim – Copyright Infringement
    4                Against Plenty Jazz Records, Orchard, and Amazon

    5        227. Plaintiffs repeat each and every allegation of the Complaint.
    6        228. As a separate specific course of infringement, Defendants Plenty Jazz
    7 Records, Orchard, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-38. Exhibit B-38 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Plenty Jazz Records, Orchard,
   12 and Amazon without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-38 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                   Thirty-Ninth Claim – Copyright Infringement
   17                   Against Gralin Music, Ingrooves, and Amazon

   18        229. Plaintiffs repeat each and every allegation of the Complaint.
   19        230. As a separate specific course of infringement, Defendants Gralin
   20 Music, Ingrooves, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-39. Exhibit B-39 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Gralin Music, Ingrooves, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 58
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 59 of 148 Page ID #:59



    1 methods identified in Exhibit B-39 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                      Fortieth Claim – Copyright Infringement
    4                     Against Impressions, Orchard, and Amazon

    5        231. Plaintiffs repeat each and every allegation of the Complaint.
    6        232. As a separate specific course of infringement, Defendants Impressions,
    7 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-40. Exhibit B-40 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Impressions, Orchard, and Amazon
   12 without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-40 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                   Forty-First Claim – Copyright Infringement
   17                Against Lionfish Music, Believe Digital, and Amazon

   18        233. Plaintiffs repeat each and every allegation of the Complaint.
   19        234. As a separate specific course of infringement, Defendants Lionfish
   20 Music, Believe Digital, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-41. Exhibit B-41 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Lionfish Music, Believe
   25 Digital, and Amazon without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 59
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 60 of 148 Page ID #:60



    1 Compositions by the methods identified in Exhibit B-41 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                   Forty-Second Claim – Copyright Infringement
    4                       Against Move, Phonofile, and Amazon

    5        235. Plaintiffs repeat each and every allegation of the Complaint.
    6        236. As a separate specific course of infringement, Defendants Move,
    7 Phonofile, and Amazon have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-42. Exhibit B-42 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Move, Phonofile, and Amazon without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-42 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                   Forty-Third Claim – Copyright Infringement
   17                  Against Michael Bennett, Ingrooves, and Amazon

   18        237. Plaintiffs repeat each and every allegation of the Complaint.
   19        238. As a separate specific course of infringement, Defendants Michael
   20 Bennett, Ingrooves, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-43. Exhibit B-43 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Michael Bennett, Ingrooves,
   25 and Amazon without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 60
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 61 of 148 Page ID #:61



    1 methods identified in Exhibit B-43 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Forty-Fourth Claim – Copyright Infringement
    4                       Against Triton, Orchard, and Amazon

    5        239. Plaintiffs repeat each and every allegation of the Complaint.
    6        240. As a separate specific course of infringement, Defendants Triton,
    7 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-44. Exhibit B-44 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Triton, Orchard, and Amazon without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-44 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                   Forty-Fifth Claim – Copyright Infringement
   17                  Against Vintage Records, Orchard, and Amazon

   18        241. Plaintiffs repeat each and every allegation of the Complaint.
   19        242. As a separate specific course of infringement, Defendants Vintage
   20 Records, Orchard, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-45. Exhibit B-45 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Vintage Records, Orchard, and
   25 Amazon without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 61
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 62 of 148 Page ID #:62



    1 methods identified in Exhibit B-45 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                    Forty-Sixth Claim – Copyright Infringement
    4                    Against Brisa Records, Orchard, and Amazon

    5        243. Plaintiffs repeat each and every allegation of the Complaint.
    6        244. As a separate specific course of infringement, Defendants Brisa
    7 Records, Orchard, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-46. Exhibit B-46 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Brisa Records, Orchard, and
   12 Amazon without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-46 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                  Forty-Seventh Claim – Copyright Infringement
   17               Against Favorite Classics, Believe Digital, and Amazon

   18        245. Plaintiffs repeat each and every allegation of the Complaint.
   19        246. As a separate specific course of infringement, Defendants Favorite
   20 Classics, Believe Digital, and Amazon have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-47. Exhibit B-47 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Favorite Classics, Believe
   25 Digital, and Amazon without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 62
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 63 of 148 Page ID #:63



    1 Compositions by the methods identified in Exhibit B-47 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                   Forty-Eighth Claim – Copyright Infringement
    4               Against Classics, "John Doe" Distributor, and Amazon

    5        247. Plaintiffs repeat each and every allegation of the Complaint.
    6        248. As a separate specific course of infringement, Defendants Classics,
    7 "John Doe" Distributor, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-48. Exhibit B-48 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Classics, "John Doe"
   12 Distributor, and Amazon without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-48 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                    Forty-Ninth Claim – Copyright Infringement
   17                      Against Railroad, Orchard, and Amazon

   18        249. Plaintiffs repeat each and every allegation of the Complaint.
   19        250. As a separate specific course of infringement, Defendants Railroad,
   20 Orchard, and Amazon have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-49. Exhibit B-49 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Railroad, Orchard, and Amazon without
   25 authorization. These Defendants have willfully infringed, and are continuing to
   26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   27
   28
                                              COMPLAINT
                                                 63
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 64 of 148 Page ID #:64



    1 identified in Exhibit B-49 (or have authorized such activity) without obtaining
    2 authorization to do so.
    3                     Fiftieth Claim – Copyright Infringement
    4                Against Digital Gramophone, Orchard, and Amazon

    5        251. Plaintiffs repeat each and every allegation of the Complaint.
    6        252. As a separate specific course of infringement, Defendants Digital
    7 Gramophone, Orchard, and Amazon have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-50. Exhibit B-50 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Digital Gramophone, Orchard,
   12 and Amazon without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-50 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                    Fifty-First Claim – Copyright Infringement
   17          Against Plaza Mayor Company Limited, Orchard, and Amazon

   18        253. Plaintiffs repeat each and every allegation of the Complaint.
   19        254. As a separate specific course of infringement, Defendants Plaza Mayor
   20 Company Limited, Orchard, and Amazon have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-51. Exhibit B-51 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants Plaza Mayor
   25 Company Limited, Orchard, and Amazon without authorization. These Defendants
   26 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
   27
   28
                                              COMPLAINT
                                                 64
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 65 of 148 Page ID #:65



    1 Subject Compositions by the methods identified in Exhibit B-51 (or have authorized
    2 such activity) without obtaining authorization to do so.
    3                  Fifty-Second Claim – Copyright Infringement
    4       Against Blaricum C.D. Company (B.C.D.) BV, Orchard, and Amazon

    5        255. Plaintiffs repeat each and every allegation of the Complaint.
    6        256. As a separate specific course of infringement, Defendants Blaricum
    7 C.D. Company (B.C.D.) BV, Orchard, and Amazon have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-52. Exhibit B-52 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Blaricum
   12 C.D. Company (B.C.D.) BV, Orchard, and Amazon without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-52
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                    Fifty-Third Claim – Copyright Infringement
   17            Against AP Music Ltd, "John Doe" Distributor, and Amazon

   18        257. Plaintiffs repeat each and every allegation of the Complaint.
   19        258. As a separate specific course of infringement, Defendants AP Music
   20 Ltd, "John Doe" Distributor, and Amazon have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-53. Exhibit B-53 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants AP Music
   25 Ltd, "John Doe" Distributor, and Amazon without authorization. These Defendants
   26 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
   27
   28
                                              COMPLAINT
                                                 65
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 66 of 148 Page ID #:66



    1 Subject Compositions by the methods identified in Exhibit B-53 (or have authorized
    2 such activity) without obtaining authorization to do so.
    3                  Fifty-Fourth Claim – Copyright Infringement
    4         Against ROBA Music Verlag GmbH, Believe Digital, and Amazon

    5        259. Plaintiffs repeat each and every allegation of the Complaint.
    6        260. As a separate specific course of infringement, Defendants ROBA
    7 Music Verlag GmbH, Believe Digital, and Amazon have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-54. Exhibit B-54 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants ROBA
   12 Music Verlag GmbH, Believe Digital, and Amazon without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-54
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                   Fifty-Fifth Claim – Copyright Infringement
   17       Against Cleopatra Records, Inc., "John Doe" Distributor, and Apple

   18        261. Plaintiffs repeat each and every allegation of the Complaint.
   19        262. As a separate specific course of infringement, Defendants Cleopatra
   20 Records, Inc., "John Doe" Distributor, and Apple have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-55. Exhibit B-55 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants Cleopatra
   25 Records, Inc., "John Doe" Distributor, and Apple without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 66
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 67 of 148 Page ID #:67



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-55
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                   Fifty-Sixth Claim – Copyright Infringement
    4               Against Pickwick Group Limited, Orchard, and Apple

    5        263. Plaintiffs repeat each and every allegation of the Complaint.
    6        264. As a separate specific course of infringement, Defendants Pickwick
    7 Group Limited, Orchard, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-56. Exhibit B-56 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Pickwick Group Limited,
   12 Orchard, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-56 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                  Fifty-Seventh Claim – Copyright Infringement
   17                Against Cleopatra Records, Inc., Orchard, and Apple

   18        265. Plaintiffs repeat each and every allegation of the Complaint.
   19        266. As a separate specific course of infringement, Defendants Cleopatra
   20 Records, Inc., Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-57. Exhibit B-57 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Cleopatra Records, Inc.,
   25 Orchard, and Apple without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 67
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 68 of 148 Page ID #:68



    1 Compositions by the methods identified in Exhibit B-57 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                    Fifty-Eighth Claim – Copyright Infringement
    4                   Against Cugate Ltd., Believe Digital, and Apple

    5        267. Plaintiffs repeat each and every allegation of the Complaint.
    6        268. As a separate specific course of infringement, Defendants Cugate Ltd.,
    7 Believe Digital, and Apple have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-58. Exhibit B-58 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Cugate Ltd., Believe Digital, and Apple
   12 without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-58 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                    Fifty-Ninth Claim – Copyright Infringement
   17                     Against Ideal Music, Ingrooves, and Apple

   18        269. Plaintiffs repeat each and every allegation of the Complaint.
   19        270. As a separate specific course of infringement, Defendants Ideal Music,
   20 Ingrooves, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-59. Exhibit B-59 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Ideal Music, Ingrooves, and Apple
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                68
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 69 of 148 Page ID #:69



    1 methods identified in Exhibit B-59 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                      Sixtieth Claim – Copyright Infringement
    4                      Against Blue Sounds, Orchard, and Apple

    5        271. Plaintiffs repeat each and every allegation of the Complaint.
    6        272. As a separate specific course of infringement, Defendants Blue Sounds,
    7 Orchard, and Apple have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-60. Exhibit B-60 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Blue Sounds, Orchard, and Apple without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-60 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                     Sixty-First Claim – Copyright Infringement
   17                      Against Wnts, Believe Digital, and Apple

   18        273. Plaintiffs repeat each and every allegation of the Complaint.
   19        274. As a separate specific course of infringement, Defendants Wnts,
   20 Believe Digital, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-61. Exhibit B-61 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Wnts, Believe Digital, and Apple without
   25 authorization. These Defendants have willfully infringed, and are continuing to
   26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   27
   28
                                             COMPLAINT
                                                69
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 70 of 148 Page ID #:70



    1 identified in Exhibit B-61 (or have authorized such activity) without obtaining
    2 authorization to do so.
    3                   Sixty-Second Claim – Copyright Infringement
    4                      Against TVP, Inc., Orchard, and Apple

    5        275. Plaintiffs repeat each and every allegation of the Complaint.
    6        276. As a separate specific course of infringement, Defendants TVP, Inc.,
    7 Orchard, and Apple have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-62. Exhibit B-62 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants TVP, Inc., Orchard, and Apple without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-62 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                    Sixty-Third Claim – Copyright Infringement
   17                   Against Smith & Co B.V., Orchard, and Apple

   18        277. Plaintiffs repeat each and every allegation of the Complaint.
   19        278. As a separate specific course of infringement, Defendants Smith & Co
   20 B.V., Orchard, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-63. Exhibit B-63 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Smith & Co B.V., Orchard, and Apple
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                70
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 71 of 148 Page ID #:71



    1 methods identified in Exhibit B-63 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                  Sixty-Fourth Claim – Copyright Infringement
    4    Against Xelon Entertainment Pty. Ltd., "John Doe" Distributor, and Apple

    5        279. Plaintiffs repeat each and every allegation of the Complaint.
    6        280. As a separate specific course of infringement, Defendants Xelon
    7 Entertainment Pty. Ltd., "John Doe" Distributor, and Apple have unlawfully
    8 reproduced and distributed unauthorized recordings of Plaintiffs’ Subject

    9 Compositions including, but not limited to, the recordings identified in Exhibit B-
   10 64. Exhibit B-64 sets forth a non-exhaustive list of specific pirated recordings
   11 embodying Subject Compositions that have been reproduced and distributed by
   12 Defendants Xelon Entertainment Pty. Ltd., "John Doe" Distributor, and Apple
   13 without authorization. These Defendants have willfully infringed, and are
   14 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   15 methods identified in Exhibit B-64 (or have authorized such activity) without
   16 obtaining authorization to do so.
   17                    Sixty-Fifth Claim – Copyright Infringement
   18                    Against Broken Audio, Ingrooves, and Apple

   19        281. Plaintiffs repeat each and every allegation of the Complaint.
   20        282. As a separate specific course of infringement, Defendants Broken
   21 Audio, Ingrooves, and Apple have unlawfully reproduced and distributed
   22 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   23 limited to, the recordings identified in Exhibit B-65. Exhibit B-65 sets forth a non-
   24 exhaustive list of specific pirated recordings embodying Subject Compositions that
   25 have been reproduced and distributed by Defendants Broken Audio, Ingrooves, and
   26 Apple without authorization. These Defendants have willfully infringed, and are
   27 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   28
                                              COMPLAINT
                                                 71
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 72 of 148 Page ID #:72



    1 methods identified in Exhibit B-65 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Sixty-Sixth Claim – Copyright Infringement
    4          Against Bacci Bros Records, "John Doe" Distributor, and Apple

    5        283. Plaintiffs repeat each and every allegation of the Complaint.
    6        284. As a separate specific course of infringement, Defendants Bacci Bros
    7 Records, "John Doe" Distributor, and Apple have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-66. Exhibit B-66 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Bacci Bros
   12 Records, "John Doe" Distributor, and Apple without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-66
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                   Sixty-Seventh Claim – Copyright Infringement
   17                   Against Vintage Music SL, Orchard, and Apple

   18        285. Plaintiffs repeat each and every allegation of the Complaint.
   19        286. As a separate specific course of infringement, Defendants Vintage
   20 Music SL, Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-67. Exhibit B-67 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Vintage Music SL, Orchard,
   25 and Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 72
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 73 of 148 Page ID #:73



    1 methods identified in Exhibit B-67 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                    Sixty-Eighth Claim – Copyright Infringement
    4                         Against Adasam Limited and Apple

    5        287. Plaintiffs repeat each and every allegation of the Complaint.
    6        288. As a separate specific course of infringement, Defendants Adasam
    7 Limited and Apple have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-68. Exhibit B-68 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Adasam Limited and Apple without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-68 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                   Sixty-Ninth Claim – Copyright Infringement
   17                  Against Best Records, Believe Digital, and Apple

   18        289. Plaintiffs repeat each and every allegation of the Complaint.
   19        290. As a separate specific course of infringement, Defendants Best
   20 Records, Believe Digital, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-69. Exhibit B-69 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Best Records, Believe Digital,
   25 and Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 73
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 74 of 148 Page ID #:74



    1 methods identified in Exhibit B-69 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Seventieth Claim – Copyright Infringement
    4             Against Future Noise Music Limited, Orchard, and Apple

    5        291. Plaintiffs repeat each and every allegation of the Complaint.
    6        292. As a separate specific course of infringement, Defendants Future Noise
    7 Music Limited, Orchard, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-70. Exhibit B-70 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Future Noise Music Limited,
   12 Orchard, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-70 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                   Seventy-First Claim – Copyright Infringement
   17                  Against Acrobat Music Ltd., Orchard, and Apple

   18        293. Plaintiffs repeat each and every allegation of the Complaint.
   19        294. As a separate specific course of infringement, Defendants Acrobat
   20 Music Ltd., Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-71. Exhibit B-71 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Acrobat Music Ltd., Orchard,
   25 and Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 74
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 75 of 148 Page ID #:75



    1 methods identified in Exhibit B-71 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                 Seventy-Second Claim – Copyright Infringement
    4           Against J. Joes J. Edizioni Musicali, Believe Digital, and Apple

    5        295. Plaintiffs repeat each and every allegation of the Complaint.
    6        296. As a separate specific course of infringement, Defendants J. Joes J.
    7 Edizioni Musicali, Believe Digital, and Apple have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-72. Exhibit B-72 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants J. Joes J.
   12 Edizioni Musicali, Believe Digital, and Apple without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-72
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                   Seventy-Third Claim – Copyright Infringement
   17                     Against Impressions, Orchard, and Apple

   18        297. Plaintiffs repeat each and every allegation of the Complaint.
   19        298. As a separate specific course of infringement, Defendants Impressions,
   20 Orchard, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-73. Exhibit B-73 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Impressions, Orchard, and Apple without
   25 authorization. These Defendants have willfully infringed, and are continuing to
   26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   27
   28
                                              COMPLAINT
                                                 75
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 76 of 148 Page ID #:76



    1 identified in Exhibit B-73 (or have authorized such activity) without obtaining
    2 authorization to do so.
    3                  Seventy-Fourth Claim – Copyright Infringement
    4                Against Pink Dot, "John Doe" Distributor, and Apple

    5        299. Plaintiffs repeat each and every allegation of the Complaint.
    6        300. As a separate specific course of infringement, Defendants Pink Dot,
    7 "John Doe" Distributor, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-74. Exhibit B-74 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Pink Dot, "John Doe"
   12 Distributor, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-74 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                 Seventy-Fifth Claim – Copyright Infringement
   17       Against Henry Hadaway Organization Limited, Orchard, and Apple

   18        301. Plaintiffs repeat each and every allegation of the Complaint.
   19        302. As a separate specific course of infringement, Defendants Henry
   20 Hadaway Organization Limited, Orchard, and Apple have unlawfully reproduced
   21 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions
   22 including, but not limited to, the recordings identified in Exhibit B-75. Exhibit B-75
   23 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants Henry
   25 Hadaway Organization Limited, Orchard, and Apple without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 76
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 77 of 148 Page ID #:77



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-75
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                   Seventy-Sixth Claim – Copyright Infringement
    4                       Against Railroad, Orchard, and Apple

    5        303. Plaintiffs repeat each and every allegation of the Complaint.
    6        304. As a separate specific course of infringement, Defendants Railroad,
    7 Orchard, and Apple have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-76. Exhibit B-76 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Railroad, Orchard, and Apple without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-76 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                 Seventy-Seventh Claim – Copyright Infringement
   17                       Against Move, Phonofile, and Apple

   18        305. Plaintiffs repeat each and every allegation of the Complaint.
   19        306. As a separate specific course of infringement, Defendants Move,
   20 Phonofile, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-77. Exhibit B-77 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Move, Phonofile, and Apple without
   25 authorization. These Defendants have willfully infringed, and are continuing to
   26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   27
   28
                                             COMPLAINT
                                                77
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 78 of 148 Page ID #:78



    1 identified in Exhibit B-77 (or have authorized such activity) without obtaining
    2 authorization to do so.
    3                  Seventy-Eighth Claim – Copyright Infringement
    4                 Against Thomas Colley, Believe Digital, and Apple

    5        307. Plaintiffs repeat each and every allegation of the Complaint.
    6        308. As a separate specific course of infringement, Defendants Thomas
    7 Colley, Believe Digital, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-78. Exhibit B-78 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Thomas Colley, Believe
   12 Digital, and Apple without authorization. These Defendants have willfully infringed,
   13 and are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by
   14 the methods identified in Exhibit B-78 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                  Seventy-Ninth Claim – Copyright Infringement
   17              Against OVC Media, "John Doe" Distributor, and Apple

   18        309. Plaintiffs repeat each and every allegation of the Complaint.
   19        310. As a separate specific course of infringement, Defendants OVC Media,
   20 "John Doe" Distributor, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-79. Exhibit B-79 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants OVC Media, "John Doe"
   25 Distributor, and Apple without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 78
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 79 of 148 Page ID #:79



    1 Compositions by the methods identified in Exhibit B-79 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                    Eightieth Claim – Copyright Infringement
    4                Against Favorite Classics, Believe Digital, and Apple

    5        311. Plaintiffs repeat each and every allegation of the Complaint.
    6        312. As a separate specific course of infringement, Defendants Favorite
    7 Classics, Believe Digital, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-80. Exhibit B-80 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Favorite Classics, Believe
   12 Digital, and Apple without authorization. These Defendants have willfully infringed,
   13 and are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by
   14 the methods identified in Exhibit B-80 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                    Eighty-First Claim – Copyright Infringement
   17                     Against Brisa Records, Orchard, and Apple

   18        313. Plaintiffs repeat each and every allegation of the Complaint.
   19        314. As a separate specific course of infringement, Defendants Brisa
   20 Records, Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-81. Exhibit B-81 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Brisa Records, Orchard, and
   25 Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 79
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 80 of 148 Page ID #:80



    1 methods identified in Exhibit B-81 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Eighty-Second Claim – Copyright Infringement
    4                    Against DWK Records, Ingrooves, and Apple

    5        315. Plaintiffs repeat each and every allegation of the Complaint.
    6        316. As a separate specific course of infringement, Defendants DWK
    7 Records, Ingrooves, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-82. Exhibit B-82 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants DWK Records, Ingrooves, and
   12 Apple without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-82 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                   Eighty-Third Claim – Copyright Infringement
   17                   Against Michael Bennett, Ingrooves, and Apple

   18        317. Plaintiffs repeat each and every allegation of the Complaint.
   19        318. As a separate specific course of infringement, Defendants Michael
   20 Bennett, Ingrooves, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-83. Exhibit B-83 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Michael Bennett, Ingrooves,
   25 and Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 80
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 81 of 148 Page ID #:81



    1 methods identified in Exhibit B-83 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                   Eighty-Fourth Claim – Copyright Infringement
    4                    Against Gralin Music, Ingrooves, and Apple

    5        319. Plaintiffs repeat each and every allegation of the Complaint.
    6        320. As a separate specific course of infringement, Defendants Gralin
    7 Music, Ingrooves, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-84. Exhibit B-84 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Gralin Music, Ingrooves, and
   12 Apple without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-84 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                  Eighty-Fifth Claim – Copyright Infringement
   17          Against ROBA Music Verlag GmbH, Believe Digital, and Apple

   18        321. Plaintiffs repeat each and every allegation of the Complaint.
   19        322. As a separate specific course of infringement, Defendants ROBA
   20 Music Verlag GmbH, Believe Digital, and Apple have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-85. Exhibit B-85 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants ROBA
   25 Music Verlag GmbH, Believe Digital, and Apple without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 81
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 82 of 148 Page ID #:82



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-85
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                  Eighty-Sixth Claim – Copyright Infringement
    4           Against Primephonic USA Inc., Naxos of America, and Apple

    5        323. Plaintiffs repeat each and every allegation of the Complaint.
    6        324. As a separate specific course of infringement, Defendants Primephonic
    7 USA Inc., Naxos of America, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-86. Exhibit B-86 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Primephonic USA Inc., Naxos
   12 of America, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-86 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                  Eighty-Seventh Claim – Copyright Infringement
   17                     Against Jazzsential, Ingrooves, and Apple

   18        325. Plaintiffs repeat each and every allegation of the Complaint.
   19        326. As a separate specific course of infringement, Defendants Jazzsential,
   20 Ingrooves, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-87. Exhibit B-87 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Jazzsential, Ingrooves, and Apple without
   25 authorization. These Defendants have willfully infringed, and are continuing to
   26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   27
   28
                                              COMPLAINT
                                                 82
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 83 of 148 Page ID #:83



    1 identified in Exhibit B-87 (or have authorized such activity) without obtaining
    2 authorization to do so.
    3                  Eighty-Eighth Claim – Copyright Infringement
    4             Against AP Music Ltd, "John Doe" Distributor, and Apple

    5        327. Plaintiffs repeat each and every allegation of the Complaint.
    6        328. As a separate specific course of infringement, Defendants AP Music
    7 Ltd, "John Doe" Distributor, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-88. Exhibit B-88 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants AP Music Ltd, "John Doe"
   12 Distributor, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-88 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                    Eighty-Ninth Claim – Copyright Infringement
   17                     Against Mach60 Music, State51, and Apple

   18        329. Plaintiffs repeat each and every allegation of the Complaint.
   19        330. As a separate specific course of infringement, Defendants Mach60
   20 Music, State51, and Apple have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-89. Exhibit B-89 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Mach60 Music, State51, and Apple
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 83
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 84 of 148 Page ID #:84



    1 methods identified in Exhibit B-89 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                    Ninetieth Claim – Copyright Infringement
    4        Against Blaricum C.D. Company (B.C.D.) BV, Orchard, and Apple

    5        331. Plaintiffs repeat each and every allegation of the Complaint.
    6        332. As a separate specific course of infringement, Defendants Blaricum
    7 C.D. Company (B.C.D.) BV, Orchard, and Apple have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-90. Exhibit B-90 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Blaricum
   12 C.D. Company (B.C.D.) BV, Orchard, and Apple without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-90
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                   Ninety-First Claim – Copyright Infringement
   17                 Against Digital Gramophone, Orchard, and Apple

   18        333. Plaintiffs repeat each and every allegation of the Complaint.
   19        334. As a separate specific course of infringement, Defendants Digital
   20 Gramophone, Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-91. Exhibit B-91 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Digital Gramophone, Orchard,
   25 and Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 84
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 85 of 148 Page ID #:85



    1 methods identified in Exhibit B-91 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                  Ninety-Second Claim – Copyright Infringement
    4                Against Classics, "John Doe" Distributor, and Apple

    5        335. Plaintiffs repeat each and every allegation of the Complaint.
    6        336. As a separate specific course of infringement, Defendants Classics,
    7 "John Doe" Distributor, and Apple have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-92. Exhibit B-92 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Classics, "John Doe"
   12 Distributor, and Apple without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-92 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                    Ninety-Third Claim – Copyright Infringement
   17                    Against Vintage Records, Orchard, and Apple

   18        337. Plaintiffs repeat each and every allegation of the Complaint.
   19        338. As a separate specific course of infringement, Defendants Vintage
   20 Records, Orchard, and Apple have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-93. Exhibit B-93 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Vintage Records, Orchard, and
   25 Apple without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                              COMPLAINT
                                                 85
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 86 of 148 Page ID #:86



    1 methods identified in Exhibit B-93 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3                 Ninety-Fourth Claim – Copyright Infringement
    4       Against Cleopatra Records, Inc., "John Doe" Distributor, and Google

    5        339. Plaintiffs repeat each and every allegation of the Complaint.
    6        340. As a separate specific course of infringement, Defendants Cleopatra
    7 Records, Inc., "John Doe" Distributor, and Google have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-94. Exhibit B-94 sets forth
   10 a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Cleopatra
   12 Records, Inc., "John Doe" Distributor, and Google without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-94
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                   Ninety-Fifth Claim – Copyright Infringement
   17               Against Cleopatra Records, Inc., Orchard, and Google

   18        341. Plaintiffs repeat each and every allegation of the Complaint.
   19        342. As a separate specific course of infringement, Defendants Cleopatra
   20 Records, Inc., Orchard, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-95. Exhibit B-95 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Cleopatra Records, Inc.,
   25 Orchard, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 86
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 87 of 148 Page ID #:87



    1 Compositions by the methods identified in Exhibit B-95 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                   Ninety-Sixth Claim – Copyright Infringement
    4               Against Pickwick Group Limited, Orchard, and Google

    5        343. Plaintiffs repeat each and every allegation of the Complaint.
    6        344. As a separate specific course of infringement, Defendants Pickwick
    7 Group Limited, Orchard, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-96. Exhibit B-96 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Pickwick Group Limited,
   12 Orchard, and Google without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-96 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16                 Ninety-Seventh Claim – Copyright Infringement
   17        Against Marathon Media Int. Ltd., Second Wind Digital and Google

   18        345. Plaintiffs repeat each and every allegation of the Complaint.
   19        346. As a separate specific course of infringement, Defendants Marathon
   20 Media Int. Ltd., Second Wind Digital and Google have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-97. Exhibit B-97 sets forth
   23 a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants Marathon
   25 Media Int. Ltd., Second Wind Digital and Google without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                              COMPLAINT
                                                 87
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 88 of 148 Page ID #:88



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-97
    2 (or have authorized such activity) without obtaining authorization to do so.
    3                  Ninety-Eighth Claim – Copyright Infringement
    4                  Against Cugate Ltd., Believe Digital, and Google

    5        347. Plaintiffs repeat each and every allegation of the Complaint.
    6        348. As a separate specific course of infringement, Defendants Cugate Ltd.,
    7 Believe Digital, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-98. Exhibit B-98 sets forth a non-
   10 exhaustive list of specific pirated recordings embodying Subject Compositions that
   11 have been reproduced and distributed by Defendants Cugate Ltd., Believe Digital,
   12 and Google without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-98 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                  Ninety-Ninth Claim – Copyright Infringement
   17               Against Shami Media Inc., Believe Digital, and Google

   18        349. Plaintiffs repeat each and every allegation of the Complaint.
   19        350. As a separate specific course of infringement, Defendants Shami Media
   20 Inc., Believe Digital, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-99. Exhibit B-99 sets forth a non-
   23 exhaustive list of specific pirated recordings embodying Subject Compositions that
   24 have been reproduced and distributed by Defendants Shami Media Inc., Believe
   25 Digital, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 88
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 89 of 148 Page ID #:89



    1 Compositions by the methods identified in Exhibit B-99 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3                  One Hundredth Claim – Copyright Infringement
    4                     Against Wnts, Believe Digital, and Google

    5        351. Plaintiffs repeat each and every allegation of the Complaint.
    6        352. As a separate specific course of infringement, Defendants Wnts,
    7 Believe Digital, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-100. Exhibit B-100 sets forth a
   10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   11 that have been reproduced and distributed by Defendants Wnts, Believe Digital, and
   12 Google without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-100 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                One Hundred First Claim – Copyright Infringement
   17                   Against Ideal Music, Ingrooves, and Google

   18        353. Plaintiffs repeat each and every allegation of the Complaint.
   19        354. As a separate specific course of infringement, Defendants Ideal Music,
   20 Ingrooves, and Google have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-101. Exhibit B-101 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Ideal Music, Ingrooves, and Google
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                89
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 90 of 148 Page ID #:90



    1 methods identified in Exhibit B-101 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3              One Hundred Second Claim – Copyright Infringement
    4          Against J. Joes J. Edizioni Musicali, Believe Digital, and Google

    5        355. Plaintiffs repeat each and every allegation of the Complaint.
    6        356. As a separate specific course of infringement, Defendants J. Joes J.
    7 Edizioni Musicali, Believe Digital, and Google have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-102. Exhibit B-102 sets
   10 forth a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants J. Joes J.
   12 Edizioni Musicali, Believe Digital, and Google without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-102
   15 (or have authorized such activity) without obtaining authorization to do so.
   16                One Hundred Third Claim – Copyright Infringement
   17                  Against Reloaded Music, Ingrooves, and Google

   18        357. Plaintiffs repeat each and every allegation of the Complaint.
   19        358. As a separate specific course of infringement, Defendants Reloaded
   20 Music, Ingrooves, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-103. Exhibit B-103 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Reloaded Music,
   25 Ingrooves, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 90
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 91 of 148 Page ID #:91



    1 Compositions by the methods identified in Exhibit B-103 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3               One Hundred Fourth Claim – Copyright Infringement
    4                    Against TVP, Inc., Orchard, and Google

    5        359. Plaintiffs repeat each and every allegation of the Complaint.
    6        360. As a separate specific course of infringement, Defendants TVP, Inc.,
    7 Orchard, and Google have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-104. Exhibit B-104 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants TVP, Inc., Orchard, and Google without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-104 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16                One Hundred Fifth Claim – Copyright Infringement
   17                 Against Best Records, Believe Digital, and Google

   18        361. Plaintiffs repeat each and every allegation of the Complaint.
   19        362. As a separate specific course of infringement, Defendants Best
   20 Records, Believe Digital, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-105. Exhibit B-105 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Best Records, Believe
   25 Digital, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 91
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 92 of 148 Page ID #:92



    1 Compositions by the methods identified in Exhibit B-105 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3              One Hundred Sixth Claim – Copyright Infringement
    4        Against Werner Last's Favourites Jazz, Believe Digital, and Google

    5        363. Plaintiffs repeat each and every allegation of the Complaint.
    6        364. As a separate specific course of infringement, Defendants Werner
    7 Last's Favourites Jazz, Believe Digital, and Google have unlawfully reproduced and
    8 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,

    9 but not limited to, the recordings identified in Exhibit B-106. Exhibit B-106 sets
   10 forth a non-exhaustive list of specific pirated recordings embodying Subject
   11 Compositions that have been reproduced and distributed by Defendants Werner
   12 Last's Favourites Jazz, Believe Digital, and Google without authorization. These
   13 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   14 copyrights in the Subject Compositions by the methods identified in Exhibit B-106
   15 (or have authorized such activity) without obtaining authorization to do so.
   16              One Hundred Seventh Claim – Copyright Infringement
   17                   Against Blue Sounds, Orchard, and Google

   18        365. Plaintiffs repeat each and every allegation of the Complaint.
   19        366. As a separate specific course of infringement, Defendants Blue Sounds,
   20 Orchard, and Google have unlawfully reproduced and distributed unauthorized
   21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
   22 recordings identified in Exhibit B-107. Exhibit B-107 sets forth a non-exhaustive list
   23 of specific pirated recordings embodying Subject Compositions that have been
   24 reproduced and distributed by Defendants Blue Sounds, Orchard, and Google
   25 without authorization. These Defendants have willfully infringed, and are
   26 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                92
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 93 of 148 Page ID #:93



    1 methods identified in Exhibit B-107 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3               One Hundred Eighth Claim – Copyright Infringement
    4                  Against Broken Audio, Ingrooves, and Google

    5        367. Plaintiffs repeat each and every allegation of the Complaint.
    6        368. As a separate specific course of infringement, Defendants Broken
    7 Audio, Ingrooves, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-108. Exhibit B-108 sets forth a
   10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   11 that have been reproduced and distributed by Defendants Broken Audio, Ingrooves,
   12 and Google without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-108 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16                One Hundred Ninth Claim – Copyright Infringement
   17                 Against Acrobat Music Ltd., Orchard, and Google

   18        369. Plaintiffs repeat each and every allegation of the Complaint.
   19        370. As a separate specific course of infringement, Defendants Acrobat
   20 Music Ltd., Orchard, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-109. Exhibit B-109 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Acrobat Music Ltd.,
   25 Orchard, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 93
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 94 of 148 Page ID #:94



    1 Compositions by the methods identified in Exhibit B-109 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3               One Hundred Tenth Claim – Copyright Infringement
    4                    Against CTS Digital, State51, and Google

    5        371. Plaintiffs repeat each and every allegation of the Complaint.
    6        372. As a separate specific course of infringement, Defendants CTS Digital,
    7 State51, and Google have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-110. Exhibit B-110 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants CTS Digital, State51, and Google without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-110 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16              One Hundred Eleventh Claim – Copyright Infringement
   17                  Against DWK Records, Ingrooves, and Google

   18        373. Plaintiffs repeat each and every allegation of the Complaint.
   19        374. As a separate specific course of infringement, Defendants DWK
   20 Records, Ingrooves, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-111. Exhibit B-111 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants DWK Records, Ingrooves,
   25 and Google without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                94
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 95 of 148 Page ID #:95



    1 methods identified in Exhibit B-111 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3               One Hundred Twelfth Claim – Copyright Infringement
    4              Against SendDigital, "John Doe" Distributor, and Google

    5        375. Plaintiffs repeat each and every allegation of the Complaint.
    6        376. As a separate specific course of infringement, Defendants SendDigital,
    7 "John Doe" Distributor, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-112. Exhibit B-112 sets forth a
   10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   11 that have been reproduced and distributed by Defendants SendDigital, "John Doe"
   12 Distributor, and Google without authorization. These Defendants have willfully
   13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   14 Compositions by the methods identified in Exhibit B-112 (or have authorized such
   15 activity) without obtaining authorization to do so.
   16             One Hundred Thirteenth Claim – Copyright Infringement
   17             Against Future Noise Music Limited, Orchard, and Google

   18        377. Plaintiffs repeat each and every allegation of the Complaint.
   19        378. As a separate specific course of infringement, Defendants Future Noise
   20 Music Limited, Orchard, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-113. Exhibit B-113 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Future Noise Music
   25 Limited, Orchard, and Google without authorization. These Defendants have
   26 willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
   27
   28
                                              COMPLAINT
                                                 95
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 96 of 148 Page ID #:96



    1 Subject Compositions by the methods identified in Exhibit B-113 (or have
    2 authorized such activity) without obtaining authorization to do so.
    3             One Hundred Fourteenth Claim – Copyright Infringement
    4                   Against Jazzsential, Ingrooves, and Google

    5        379. Plaintiffs repeat each and every allegation of the Complaint.
    6        380. As a separate specific course of infringement, Defendants Jazzsential,
    7 Ingrooves, and Google have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-114. Exhibit B-114 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Jazzsential, Ingrooves, and Google
   12 without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-114 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16             One Hundred Fifteenth Claim – Copyright Infringement
   17           Against Primephonic USA Inc., Naxos of America, and Google

   18        381. Plaintiffs repeat each and every allegation of the Complaint.
   19        382. As a separate specific course of infringement, Defendants Primephonic
   20 USA Inc., Naxos of America, and Google have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-115. Exhibit B-115 sets
   23 forth a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants
   25 Primephonic USA Inc., Naxos of America, and Google without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                             COMPLAINT
                                                96
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 97 of 148 Page ID #:97



    1 copyrights in the Subject Compositions by the methods identified in Exhibit B-115
    2 (or have authorized such activity) without obtaining authorization to do so.
    3              One Hundred Sixteenth Claim – Copyright Infringement
    4                 Against Entertain Me Ltd., Orchard, and Google

    5        383. Plaintiffs repeat each and every allegation of the Complaint.
    6        384. As a separate specific course of infringement, Defendants Entertain Me
    7 Ltd., Orchard, and Google have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-116. Exhibit B-116 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Entertain Me Ltd., Orchard, and Google
   12 without authorization. These Defendants have willfully infringed, and are
   13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-116 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16            One Hundred Seventeenth Claim – Copyright Infringement
   17                Against Vintage Music SL, Orchard, and Google

   18        385. Plaintiffs repeat each and every allegation of the Complaint.
   19        386. As a separate specific course of infringement, Defendants Vintage
   20 Music SL, Orchard, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-117. Exhibit B-117 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Vintage Music SL,
   25 Orchard, and Google without authorization. These Defendants have willfully
   26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
   27
   28
                                              COMPLAINT
                                                 97
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 98 of 148 Page ID #:98



    1 Compositions by the methods identified in Exhibit B-117 (or have authorized such
    2 activity) without obtaining authorization to do so.
    3             One Hundred Eighteenth Claim – Copyright Infringement
    4                    Against Jazz Co., Orchard, and Google

    5        387. Plaintiffs repeat each and every allegation of the Complaint.
    6        388. As a separate specific course of infringement, Defendants Jazz Co.,
    7 Orchard, and Google have unlawfully reproduced and distributed unauthorized
    8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

    9 recordings identified in Exhibit B-118. Exhibit B-118 sets forth a non-exhaustive list
   10 of specific pirated recordings embodying Subject Compositions that have been
   11 reproduced and distributed by Defendants Jazz Co., Orchard, and Google without
   12 authorization. These Defendants have willfully infringed, and are continuing to
   13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
   14 identified in Exhibit B-118 (or have authorized such activity) without obtaining
   15 authorization to do so.
   16             One Hundred Nineteenth Claim – Copyright Infringement
   17                  Against Mach60 Music, State51, and Google

   18        389. Plaintiffs repeat each and every allegation of the Complaint.
   19        390. As a separate specific course of infringement, Defendants Mach60
   20 Music, State51, and Google have unlawfully reproduced and distributed
   21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
   22 limited to, the recordings identified in Exhibit B-119. Exhibit B-119 sets forth a
   23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   24 that have been reproduced and distributed by Defendants Mach60 Music, State51,
   25 and Google without authorization. These Defendants have willfully infringed, and
   26 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   27
   28
                                             COMPLAINT
                                                98
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 99 of 148 Page ID #:99



    1 methods identified in Exhibit B-119 (or have authorized such activity) without
    2 obtaining authorization to do so.
    3             One Hundred Twentieth Claim – Copyright Infringement
    4                 Against Vintage Records, Orchard, and Google

    5        391. Plaintiffs repeat each and every allegation of the Complaint.
    6        392. As a separate specific course of infringement, Defendants Vintage
    7 Records, Orchard, and Google have unlawfully reproduced and distributed
    8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

    9 limited to, the recordings identified in Exhibit B-120. Exhibit B-120 sets forth a
   10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
   11 that have been reproduced and distributed by Defendants Vintage Records, Orchard,
   12 and Google without authorization. These Defendants have willfully infringed, and
   13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
   14 methods identified in Exhibit B-120 (or have authorized such activity) without
   15 obtaining authorization to do so.
   16          One Hundred Twenty-First Claim – Copyright Infringement
   17         Against ROBA Music Verlag GmbH, Believe Digital, and Google

   18        393. Plaintiffs repeat each and every allegation of the Complaint.
   19        394. As a separate specific course of infringement, Defendants ROBA
   20 Music Verlag GmbH, Believe Digital, and Google have unlawfully reproduced and
   21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
   22 but not limited to, the recordings identified in Exhibit B-121. Exhibit B-121 sets
   23 forth a non-exhaustive list of specific pirated recordings embodying Subject
   24 Compositions that have been reproduced and distributed by Defendants ROBA
   25 Music Verlag GmbH, Believe Digital, and Google without authorization. These
   26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
   27
   28
                                             COMPLAINT
                                                99
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 100 of 148 Page ID #:100



     1 copyrights in the Subject Compositions by the methods identified in Exhibit B-121
     2 (or have authorized such activity) without obtaining authorization to do so.
     3          One Hundred Twenty-Second Claim – Copyright Infringement
     4            Against OVC Media, "John Doe" Distributor, and Google

     5        395. Plaintiffs repeat each and every allegation of the Complaint.
     6        396. As a separate specific course of infringement, Defendants OVC Media,
     7 "John Doe" Distributor, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-122. Exhibit B-122 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants OVC Media, "John Doe"
    12 Distributor, and Google without authorization. These Defendants have willfully
    13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    14 Compositions by the methods identified in Exhibit B-122 (or have authorized such
    15 activity) without obtaining authorization to do so.
    16           One Hundred Twenty-Third Claim – Copyright Infringement
    17               Against Plenty Jazz Records, Orchard, and Google

    18        397. Plaintiffs repeat each and every allegation of the Complaint.
    19        398. As a separate specific course of infringement, Defendants Plenty Jazz
    20 Records, Orchard, and Google have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-123. Exhibit B-123 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Plenty Jazz Records,
    25 Orchard, and Google without authorization. These Defendants have willfully
    26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    27
    28
                                               COMPLAINT
                                                 100
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 101 of 148 Page ID #:101



     1 Compositions by the methods identified in Exhibit B-123 (or have authorized such
     2 activity) without obtaining authorization to do so.
     3          One Hundred Twenty-Fourth Claim – Copyright Infringement
     4                  Against Impressions, Orchard, and Google

     5        399. Plaintiffs repeat each and every allegation of the Complaint.
     6        400. As a separate specific course of infringement, Defendants Impressions,
     7 Orchard, and Google have unlawfully reproduced and distributed unauthorized
     8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

     9 recordings identified in Exhibit B-124. Exhibit B-124 sets forth a non-exhaustive list
    10 of specific pirated recordings embodying Subject Compositions that have been
    11 reproduced and distributed by Defendants Impressions, Orchard, and Google
    12 without authorization. These Defendants have willfully infringed, and are
    13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    14 methods identified in Exhibit B-124 (or have authorized such activity) without
    15 obtaining authorization to do so.
    16           One Hundred Twenty-Fifth Claim – Copyright Infringement
    17                    Against Move, Phonofile, and Google

    18        401. Plaintiffs repeat each and every allegation of the Complaint.
    19        402. As a separate specific course of infringement, Defendants Move,
    20 Phonofile, and Google have unlawfully reproduced and distributed unauthorized
    21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    22 recordings identified in Exhibit B-125. Exhibit B-125 sets forth a non-exhaustive list
    23 of specific pirated recordings embodying Subject Compositions that have been
    24 reproduced and distributed by Defendants Move, Phonofile, and Google without
    25 authorization. These Defendants have willfully infringed, and are continuing to
    26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    27
    28
                                              COMPLAINT
                                                101
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 102 of 148 Page ID #:102



     1 identified in Exhibit B-125 (or have authorized such activity) without obtaining
     2 authorization to do so.
     3            One Hundred Twenty-Sixth Claim – Copyright Infringement
     4               Against Favorite Classics, Believe Digital, and Google

     5        403. Plaintiffs repeat each and every allegation of the Complaint.
     6        404. As a separate specific course of infringement, Defendants Favorite
     7 Classics, Believe Digital, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-126. Exhibit B-126 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Favorite Classics, Believe
    12 Digital, and Google without authorization. These Defendants have willfully
    13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    14 Compositions by the methods identified in Exhibit B-126 (or have authorized such
    15 activity) without obtaining authorization to do so.
    16          One Hundred Twenty-Seventh Claim – Copyright Infringement
    17                   Against Jazz Moon, Orchard, and Google

    18        405. Plaintiffs repeat each and every allegation of the Complaint.
    19        406. As a separate specific course of infringement, Defendants Jazz Moon,
    20 Orchard, and Google have unlawfully reproduced and distributed unauthorized
    21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    22 recordings identified in Exhibit B-127. Exhibit B-127 sets forth a non-exhaustive list
    23 of specific pirated recordings embodying Subject Compositions that have been
    24 reproduced and distributed by Defendants Jazz Moon, Orchard, and Google without
    25 authorization. These Defendants have willfully infringed, and are continuing to
    26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    27
    28
                                               COMPLAINT
                                                 102
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 103 of 148 Page ID #:103



     1 identified in Exhibit B-127 (or have authorized such activity) without obtaining
     2 authorization to do so.
     3          One Hundred Twenty-Eighth Claim – Copyright Infringement
     4                 Against Gralin Music, Ingrooves, and Google

     5        407. Plaintiffs repeat each and every allegation of the Complaint.
     6        408. As a separate specific course of infringement, Defendants Gralin
     7 Music, Ingrooves, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-128. Exhibit B-128 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Gralin Music, Ingrooves,
    12 and Google without authorization. These Defendants have willfully infringed, and
    13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    14 methods identified in Exhibit B-128 (or have authorized such activity) without
    15 obtaining authorization to do so.
    16           One Hundred Twenty-Ninth Claim – Copyright Infringement
    17                     Against Triton, Orchard, and Google

    18        409. Plaintiffs repeat each and every allegation of the Complaint.
    19        410. As a separate specific course of infringement, Defendants Triton,
    20 Orchard, and Google have unlawfully reproduced and distributed unauthorized
    21 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    22 recordings identified in Exhibit B-129. Exhibit B-129 sets forth a non-exhaustive list
    23 of specific pirated recordings embodying Subject Compositions that have been
    24 reproduced and distributed by Defendants Triton, Orchard, and Google without
    25 authorization. These Defendants have willfully infringed, and are continuing to
    26 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    27
    28
                                              COMPLAINT
                                                 103
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 104 of 148 Page ID #:104



     1 identified in Exhibit B-129 (or have authorized such activity) without obtaining
     2 authorization to do so.
     3              One Hundred Thirtieth Claim – Copyright Infringement
     4                   Against Avid Group, Orchard, and Google

     5        411. Plaintiffs repeat each and every allegation of the Complaint.
     6        412. As a separate specific course of infringement, Defendants Avid Group,
     7 Orchard, and Google have unlawfully reproduced and distributed unauthorized
     8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

     9 recordings identified in Exhibit B-130. Exhibit B-130 sets forth a non-exhaustive list
    10 of specific pirated recordings embodying Subject Compositions that have been
    11 reproduced and distributed by Defendants Avid Group, Orchard, and Google
    12 without authorization. These Defendants have willfully infringed, and are
    13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    14 methods identified in Exhibit B-130 (or have authorized such activity) without
    15 obtaining authorization to do so.
    16           One Hundred Thirty-First Claim – Copyright Infringement
    17       Against Henry Hadaway Organization Limited, Orchard, and Google

    18        413. Plaintiffs repeat each and every allegation of the Complaint.
    19        414. As a separate specific course of infringement, Defendants Henry
    20 Hadaway Organization Limited, Orchard, and Google have unlawfully reproduced
    21 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions
    22 including, but not limited to, the recordings identified in Exhibit B-131. Exhibit B-
    23 131 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
    24 Compositions that have been reproduced and distributed by Defendants Henry
    25 Hadaway Organization Limited, Orchard, and Google without authorization. These
    26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
    27
    28
                                              COMPLAINT
                                                 104
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 105 of 148 Page ID #:105



     1 copyrights in the Subject Compositions by the methods identified in Exhibit B-131
     2 (or have authorized such activity) without obtaining authorization to do so.
     3           One Hundred Thirty-Second Claim – Copyright Infringement
     4                    Against Railroad, Orchard, and Google

     5        415. Plaintiffs repeat each and every allegation of the Complaint.
     6        416. As a separate specific course of infringement, Defendants Railroad,
     7 Orchard, and Google have unlawfully reproduced and distributed unauthorized
     8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

     9 recordings identified in Exhibit B-132. Exhibit B-132 sets forth a non-exhaustive list
    10 of specific pirated recordings embodying Subject Compositions that have been
    11 reproduced and distributed by Defendants Railroad, Orchard, and Google without
    12 authorization. These Defendants have willfully infringed, and are continuing to
    13 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    14 identified in Exhibit B-132 (or have authorized such activity) without obtaining
    15 authorization to do so.
    16            One Hundred Thirty-Third Claim – Copyright Infringement
    17            Against AP Music Ltd, "John Doe" Distributor, and Google

    18        417. Plaintiffs repeat each and every allegation of the Complaint.
    19        418. As a separate specific course of infringement, Defendants AP Music
    20 Ltd, "John Doe" Distributor, and Google have unlawfully reproduced and
    21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
    22 but not limited to, the recordings identified in Exhibit B-133. Exhibit B-133 sets
    23 forth a non-exhaustive list of specific pirated recordings embodying Subject
    24 Compositions that have been reproduced and distributed by Defendants AP Music
    25 Ltd, "John Doe" Distributor, and Google without authorization. These Defendants
    26 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
    27
    28
                                               COMPLAINT
                                                 105
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 106 of 148 Page ID #:106



     1 Subject Compositions by the methods identified in Exhibit B-133 (or have
     2 authorized such activity) without obtaining authorization to do so.
     3           One Hundred Thirty-Fourth Claim – Copyright Infringement
     4               Against Lionfish Music, Believe Digital, and Google

     5        419. Plaintiffs repeat each and every allegation of the Complaint.
     6        420. As a separate specific course of infringement, Defendants Lionfish
     7 Music, Believe Digital, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-134. Exhibit B-134 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Lionfish Music, Believe
    12 Digital, and Google without authorization. These Defendants have willfully
    13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    14 Compositions by the methods identified in Exhibit B-134 (or have authorized such
    15 activity) without obtaining authorization to do so.
    16            One Hundred Thirty-Fifth Claim – Copyright Infringement
    17              Against Pink Dot, "John Doe" Distributor, and Google

    18        421. Plaintiffs repeat each and every allegation of the Complaint.
    19        422. As a separate specific course of infringement, Defendants Pink Dot,
    20 "John Doe" Distributor, and Google have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-135. Exhibit B-135 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Pink Dot, "John Doe"
    25 Distributor, and Google without authorization. These Defendants have willfully
    26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    27
    28
                                               COMPLAINT
                                                 106
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 107 of 148 Page ID #:107



     1 Compositions by the methods identified in Exhibit B-135 (or have authorized such
     2 activity) without obtaining authorization to do so.
     3            One Hundred Thirty-Sixth Claim – Copyright Infringement
     4                  Against Historical Jazz, Orchard, and Google

     5        423. Plaintiffs repeat each and every allegation of the Complaint.
     6        424. As a separate specific course of infringement, Defendants Historical
     7 Jazz, Orchard, and Google have unlawfully reproduced and distributed unauthorized
     8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

     9 recordings identified in Exhibit B-136. Exhibit B-136 sets forth a non-exhaustive list
    10 of specific pirated recordings embodying Subject Compositions that have been
    11 reproduced and distributed by Defendants Historical Jazz, Orchard, and Google
    12 without authorization. These Defendants have willfully infringed, and are
    13 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    14 methods identified in Exhibit B-136 (or have authorized such activity) without
    15 obtaining authorization to do so.
    16           One Hundred Thirty-Seventh Claim – Copyright Infringement
    17               Against Classics, "John Doe" Distributor, and Google

    18        425. Plaintiffs repeat each and every allegation of the Complaint.
    19        426. As a separate specific course of infringement, Defendants Classics,
    20 "John Doe" Distributor, and Google have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-137. Exhibit B-137 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Classics, "John Doe"
    25 Distributor, and Google without authorization. These Defendants have willfully
    26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    27
    28
                                               COMPLAINT
                                                 107
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 108 of 148 Page ID #:108



     1 Compositions by the methods identified in Exhibit B-137 (or have authorized such
     2 activity) without obtaining authorization to do so.
     3           One Hundred Thirty-Eighth Claim – Copyright Infringement
     4                 Against Brisa Records, Orchard, and Google

     5        427. Plaintiffs repeat each and every allegation of the Complaint.
     6        428. As a separate specific course of infringement, Defendants Brisa
     7 Records, Orchard, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-138. Exhibit B-138 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Brisa Records, Orchard,
    12 and Google without authorization. These Defendants have willfully infringed, and
    13 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    14 methods identified in Exhibit B-138 (or have authorized such activity) without
    15 obtaining authorization to do so.
    16            One Hundred Thirty-Ninth Claim – Copyright Infringement
    17                Against Cherished Records, Ingrooves, and Google

    18        429. Plaintiffs repeat each and every allegation of the Complaint.
    19        430. As a separate specific course of infringement, Defendants Cherished
    20 Records, Ingrooves, and Google have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-139. Exhibit B-139 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Cherished Records,
    25 Ingrooves, and Google without authorization. These Defendants have willfully
    26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    27
    28
                                               COMPLAINT
                                                 108
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 109 of 148 Page ID #:109



     1 Compositions by the methods identified in Exhibit B-139 (or have authorized such
     2 activity) without obtaining authorization to do so.
     3              One Hundred Fortieth Claim – Copyright Infringement
     4                Against Rarity Music, Believe Digital, and Google

     5        431. Plaintiffs repeat each and every allegation of the Complaint.
     6        432. As a separate specific course of infringement, Defendants Rarity
     7 Music, Believe Digital, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-140. Exhibit B-140 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Rarity Music, Believe
    12 Digital, and Google without authorization. These Defendants have willfully
    13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    14 Compositions by the methods identified in Exhibit B-140 (or have authorized such
    15 activity) without obtaining authorization to do so.
    16             One Hundred Forty-First Claim – Copyright Infringement
    17                 Against Michael Bennett, Ingrooves, and Google

    18        433. Plaintiffs repeat each and every allegation of the Complaint.
    19        434. As a separate specific course of infringement, Defendants Michael
    20 Bennett, Ingrooves, and Google have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-141. Exhibit B-141 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Michael Bennett,
    25 Ingrooves, and Google without authorization. These Defendants have willfully
    26 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    27
    28
                                               COMPLAINT
                                                 109
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 110 of 148 Page ID #:110



     1 Compositions by the methods identified in Exhibit B-141 (or have authorized such
     2 activity) without obtaining authorization to do so.
     3            One Hundred Forty-Second Claim – Copyright Infringement
     4                Against Digital Gramophone, Orchard, and Google

     5        435. Plaintiffs repeat each and every allegation of the Complaint.
     6        436. As a separate specific course of infringement, Defendants Digital
     7 Gramophone, Orchard, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-142. Exhibit B-142 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Digital Gramophone,
    12 Orchard, and Google without authorization. These Defendants have willfully
    13 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    14 Compositions by the methods identified in Exhibit B-142 (or have authorized such
    15 activity) without obtaining authorization to do so.
    16           One Hundred Forty-Third Claim – Copyright Infringement
    17        Against Blaricum C.D. Company (B.C.D.) BV, Orchard, and Google

    18        437. Plaintiffs repeat each and every allegation of the Complaint.
    19        438. As a separate specific course of infringement, Defendants Blaricum
    20 C.D. Company (B.C.D.) BV, Orchard, and Google have unlawfully reproduced and
    21 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
    22 but not limited to, the recordings identified in Exhibit B-143. Exhibit B-143 sets
    23 forth a non-exhaustive list of specific pirated recordings embodying Subject
    24 Compositions that have been reproduced and distributed by Defendants Blaricum
    25 C.D. Company (B.C.D.) BV, Orchard, and Google without authorization. These
    26 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
    27
    28
                                               COMPLAINT
                                                 110
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 111 of 148 Page ID #:111



     1 copyrights in the Subject Compositions by the methods identified in Exhibit B-143
     2 (or have authorized such activity) without obtaining authorization to do so.
     3           One Hundred Forty-Fourth Claim – Copyright Infringement
     4           Against Plaza Mayor Company Limited, Orchard, and Google

     5        439. Plaintiffs repeat each and every allegation of the Complaint.
     6        440. As a separate specific course of infringement, Defendants Plaza Mayor
     7 Company Limited, Orchard, and Google have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-144. Exhibit B-144 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Plaza Mayor Company
    12 Limited, Orchard, and Google without authorization. These Defendants have
    13 willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
    14 Subject Compositions by the methods identified in Exhibit B-144 (or have
    15 authorized such activity) without obtaining authorization to do so.
    16             One Hundred Forty-Fifth Claim – Copyright Infringement
    17             Against Cleopatra Records, Inc., Orchard, and Microsoft

    18        441. Plaintiffs repeat each and every allegation of the Complaint.
    19        442. As a separate specific course of infringement, Defendants Cleopatra
    20 Records, Inc., Orchard, and Microsoft have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-145. Exhibit B-145 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Cleopatra Records, Inc.,
    25 Orchard, and Microsoft without authorization. These Defendants have willfully
    26 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    27
    28
                                               COMPLAINT
                                                  111
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 112 of 148 Page ID #:112



     1 identified in Exhibit B-145 (or have authorized such activity) without obtaining
     2 authorization to do so.
     3            One Hundred Forty-Sixth Claim – Copyright Infringement
     4            Against Pickwick Group Limited, Orchard, and Microsoft

     5        443. Plaintiffs repeat each and every allegation of the Complaint.
     6        444. As a separate specific course of infringement, Defendants Pickwick
     7 Group Limited, Orchard, and Microsoft have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-146. Exhibit B-146 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Pickwick Group Limited,
    12 Orchard, and Microsoft without authorization. These Defendants have willfully
    13 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    14 identified in Exhibit B-146 (or have authorized such activity) without obtaining
    15 authorization to do so.
    16           One Hundred Forty-Seventh Claim – Copyright Infringement
    17              Against Thomas Colley, Believe Digital, and Microsoft

    18        445. Plaintiffs repeat each and every allegation of the Complaint.
    19        446. As a separate specific course of infringement, Defendants Thomas
    20 Colley, Believe Digital, and Microsoft have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-147. Exhibit B-147 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Thomas Colley, Believe
    25 Digital, and Microsoft without authorization. These Defendants have willfully
    26 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    27
    28
                                              COMPLAINT
                                                 112
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 113 of 148 Page ID #:113



     1 identified in Exhibit B-147 (or have authorized such activity) without obtaining
     2 authorization to do so.
     3            One Hundred Forty-Eighth Claim – Copyright Infringement
     4             Against Shami Media Inc., Believe Digital, and Microsoft

     5        447. Plaintiffs repeat each and every allegation of the Complaint.
     6        448. As a separate specific course of infringement, Defendants Shami Media
     7 Inc., Believe Digital, and Microsoft have unlawfully reproduced and distributed
     8 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not

     9 limited to, the recordings identified in Exhibit B-148. Exhibit B-148 sets forth a
    10 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    11 that have been reproduced and distributed by Defendants Shami Media Inc., Believe
    12 Digital, and Microsoft without authorization. These Defendants have willfully
    13 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    14 identified in Exhibit B-148 (or have authorized such activity) without obtaining
    15 authorization to do so.
    16            One Hundred Forty-Ninth Claim – Copyright Infringement
    17                  Against Wnts, Believe Digital, and Microsoft

    18        449. Plaintiffs repeat each and every allegation of the Complaint.
    19        450. As a separate specific course of infringement, Defendants Wnts,
    20 Believe Digital, and Microsoft have unlawfully reproduced and distributed
    21 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    22 limited to, the recordings identified in Exhibit B-149. Exhibit B-149 sets forth a
    23 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    24 that have been reproduced and distributed by Defendants Wnts, Believe Digital, and
    25 Microsoft without authorization. These Defendants have willfully infringed
    26 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    27
    28
                                              COMPLAINT
                                                 113
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 114 of 148 Page ID #:114



     1 Exhibit B-149 (or have authorized such activity) without obtaining authorization to
     2 do so.
     3                One Hundred Fiftieth Claim – Copyright Infringement
     4                   Against Ideal Music, Ingrooves, and Microsoft

     5          451. Plaintiffs repeat each and every allegation of the Complaint.
     6          452. As a separate specific course of infringement, Defendants Ideal Music,
     7 Ingrooves, and Microsoft have unlawfully reproduced and distributed unauthorized
     8 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the

     9 recordings identified in Exhibit B-150. Exhibit B-150 sets forth a non-exhaustive list
    10 of specific pirated recordings embodying Subject Compositions that have been
    11 reproduced and distributed by Defendants Ideal Music, Ingrooves, and Microsoft
    12 without authorization. These Defendants have willfully infringed Plaintiffs’
    13 copyrights in the Subject Compositions by the methods identified in Exhibit B-150
    14 (or have authorized such activity) without obtaining authorization to do so.
    15              One Hundred Fifty-First Claim – Copyright Infringement
    16                Against Cugate Ltd., Believe Digital, and Microsoft

    17          453. Plaintiffs repeat each and every allegation of the Complaint.
    18          454. As a separate specific course of infringement, Defendants Cugate Ltd.,
    19 Believe Digital, and Microsoft have unlawfully reproduced and distributed
    20 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    21 limited to, the recordings identified in Exhibit B-151. Exhibit B-151 sets forth a
    22 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    23 that have been reproduced and distributed by Defendants Cugate Ltd., Believe
    24 Digital, and Microsoft without authorization. These Defendants have willfully
    25 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    26 identified in Exhibit B-151 (or have authorized such activity) without obtaining
    27 authorization to do so.
    28
                                               COMPLAINT
                                                 114
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 115 of 148 Page ID #:115



     1           One Hundred Fifty-Second Claim – Copyright Infringement
               Against J. Joes J. Edizioni Musicali, Believe Digital, and Microsoft
     2
     3        455. Plaintiffs repeat each and every allegation of the Complaint.
     4        456. As a separate specific course of infringement, Defendants J. Joes J.
     5 Edizioni Musicali, Believe Digital, and Microsoft have unlawfully reproduced and
     6 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
     7 but not limited to, the recordings identified in Exhibit B-152. Exhibit B-152 sets
     8 forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants J. Joes J.
    10 Edizioni Musicali, Believe Digital, and Microsoft without authorization. These
    11 Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-152 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14            One Hundred Fifty-Third Claim – Copyright Infringement
                     Against Reloaded Music, Ingrooves, and Microsoft
    15
    16        457. Plaintiffs repeat each and every allegation of the Complaint.
    17        458. As a separate specific course of infringement, Defendants Reloaded
    18 Music, Ingrooves, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-153. Exhibit B-153 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Reloaded Music,
    23 Ingrooves, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-153 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 115
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 116 of 148 Page ID #:116



     1            One Hundred Fifty-Fourth Claim – Copyright Infringement
                       Against Blue Sounds, Orchard, and Microsoft
     2
     3        459. Plaintiffs repeat each and every allegation of the Complaint.
     4        460. As a separate specific course of infringement, Defendants Blue Sounds,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-154. Exhibit B-154 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Blue Sounds, Orchard, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-154
    12 (or have authorized such activity) without obtaining authorization to do so.
    13            One Hundred Fifty-Fifth Claim – Copyright Infringement
             Against Werner Last's Favourites Jazz, Believe Digital, and Microsoft
    14
    15        461. Plaintiffs repeat each and every allegation of the Complaint.
    16        462. As a separate specific course of infringement, Defendants Werner
    17 Last's Favourites Jazz, Believe Digital, and Microsoft have unlawfully reproduced
    18 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions
    19 including, but not limited to, the recordings identified in Exhibit B-155. Exhibit B-
    20 155 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
    21 Compositions that have been reproduced and distributed by Defendants Werner
    22 Last's Favourites Jazz, Believe Digital, and Microsoft without authorization. These
    23 Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    24 Compositions by the methods identified in Exhibit B-155 (or have authorized such
    25 activity) without obtaining authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 116
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 117 of 148 Page ID #:117



     1             One Hundred Fifty-Sixth Claim – Copyright Infringement
                     Against Best Records, Believe Digital, and Microsoft
     2
     3        463. Plaintiffs repeat each and every allegation of the Complaint.
     4        464. As a separate specific course of infringement, Defendants Best
     5 Records, Believe Digital, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-156. Exhibit B-156 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Best Records, Believe
    10 Digital, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-156 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14          One Hundred Fifty-Seventh Claim – Copyright Infringement
                Against AP Music Ltd, "John Doe" Distributor, and Microsoft
    15
    16        465. Plaintiffs repeat each and every allegation of the Complaint.
    17        466. As a separate specific course of infringement, Defendants AP Music
    18 Ltd, "John Doe" Distributor, and Microsoft have unlawfully reproduced and
    19 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
    20 but not limited to, the recordings identified in Exhibit B-157. Exhibit B-157 sets
    21 forth a non-exhaustive list of specific pirated recordings embodying Subject
    22 Compositions that have been reproduced and distributed by Defendants AP Music
    23 Ltd, "John Doe" Distributor, and Microsoft without authorization. These Defendants
    24 have willfully infringed Plaintiffs’ copyrights in the Subject Compositions by the
    25 methods identified in Exhibit B-157 (or have authorized such activity) without
    26 obtaining authorization to do so.
    27
    28
                                              COMPLAINT
                                                 117
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 118 of 148 Page ID #:118



     1             One Hundred Fifty-Eighth Claim – Copyright Infringement
                         Against TVP, Inc., Orchard, and Microsoft
     2
     3          467. Plaintiffs repeat each and every allegation of the Complaint.
     4          468. As a separate specific course of infringement, Defendants TVP, Inc.,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-158. Exhibit B-158 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants TVP, Inc., Orchard, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-158
    12 (or have authorized such activity) without obtaining authorization to do so.
    13              One Hundred Fifty-Ninth Claim – Copyright Infringement
                        Against Broken Audio, Ingrooves, and Microsoft
    14
    15          469. Plaintiffs repeat each and every allegation of the Complaint.
    16          470. As a separate specific course of infringement, Defendants Broken
    17 Audio, Ingrooves, and Microsoft have unlawfully reproduced and distributed
    18 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    19 limited to, the recordings identified in Exhibit B-159. Exhibit B-159 sets forth a
    20 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    21 that have been reproduced and distributed by Defendants Broken Audio, Ingrooves,
    22 and Microsoft without authorization. These Defendants have willfully infringed
    23 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    24 Exhibit B-159 (or have authorized such activity) without obtaining authorization to
    25 do so.
    26
    27
    28
                                               COMPLAINT
                                                 118
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 119 of 148 Page ID #:119



     1             One Hundred Sixtieth Claim – Copyright Infringement
                Against Hasmick Promotions Limited, Orchard, and Microsoft
     2
     3        471. Plaintiffs repeat each and every allegation of the Complaint.
     4        472. As a separate specific course of infringement, Defendants Hasmick
     5 Promotions Limited, Orchard, and Microsoft have unlawfully reproduced and
     6 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
     7 but not limited to, the recordings identified in Exhibit B-160. Exhibit B-160 sets
     8 forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants Hasmick
    10 Promotions Limited, Orchard, and Microsoft without authorization. These
    11 Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-160 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14           One Hundred Sixty-First Claim – Copyright Infringement
            Against Marathon Media Int. Ltd., Second Wind Digital and Microsoft
    15
    16        473. Plaintiffs repeat each and every allegation of the Complaint.
    17        474. As a separate specific course of infringement, Defendants Marathon
    18 Media Int. Ltd., Second Wind Digital and Microsoft have unlawfully reproduced
    19 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions
    20 including, but not limited to, the recordings identified in Exhibit B-161. Exhibit B-
    21 161 sets forth a non-exhaustive list of specific pirated recordings embodying Subject
    22 Compositions that have been reproduced and distributed by Defendants Marathon
    23 Media Int. Ltd., Second Wind Digital and Microsoft without authorization. These
    24 Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-161 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                              COMPLAINT
                                                 119
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 120 of 148 Page ID #:120



     1            One Hundred Sixty-Second Claim – Copyright Infringement
                      Against Vintage Music SL, Orchard, and Microsoft
     2
     3        475. Plaintiffs repeat each and every allegation of the Complaint.
     4        476. As a separate specific course of infringement, Defendants Vintage
     5 Music SL, Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-162. Exhibit B-162 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Vintage Music SL,
    10 Orchard, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-162 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14            One Hundred Sixty-Third Claim – Copyright Infringement
                    Against Acrobat Music Ltd., Orchard, and Microsoft
    15
    16        477. Plaintiffs repeat each and every allegation of the Complaint.
    17        478. As a separate specific course of infringement, Defendants Acrobat
    18 Music Ltd., Orchard, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-163. Exhibit B-163 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Acrobat Music Ltd.,
    23 Orchard, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-163 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 120
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 121 of 148 Page ID #:121



     1             One Hundred Sixty-Fourth Claim – Copyright Infringement
                       Against DWK Records, Ingrooves, and Microsoft
     2
     3          479. Plaintiffs repeat each and every allegation of the Complaint.
     4          480. As a separate specific course of infringement, Defendants DWK
     5 Records, Ingrooves, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-164. Exhibit B-164 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants DWK Records, Ingrooves,
    10 and Microsoft without authorization. These Defendants have willfully infringed
    11 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    12 Exhibit B-164 (or have authorized such activity) without obtaining authorization to
    13 do so.
    14           One Hundred Sixty-Fifth Claim – Copyright Infringement
           Against Henry Hadaway Organization Limited, Orchard, and Microsoft
    15
    16          481. Plaintiffs repeat each and every allegation of the Complaint.
    17          482. As a separate specific course of infringement, Defendants Henry
    18 Hadaway Organization Limited, Orchard, and Microsoft have unlawfully
    19 reproduced and distributed unauthorized recordings of Plaintiffs’ Subject
    20 Compositions including, but not limited to, the recordings identified in Exhibit B-
    21 165. Exhibit B-165 sets forth a non-exhaustive list of specific pirated recordings
    22 embodying Subject Compositions that have been reproduced and distributed by
    23 Defendants Henry Hadaway Organization Limited, Orchard, and Microsoft without
    24 authorization. These Defendants have willfully infringed Plaintiffs’ copyrights in the
    25 Subject Compositions by the methods identified in Exhibit B-165 (or have
    26 authorized such activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 121
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 122 of 148 Page ID #:122



     1           One Hundred Sixty-Sixth Claim – Copyright Infringement
               Against Primephonic USA Inc., Naxos of America, and Microsoft
     2
     3        483. Plaintiffs repeat each and every allegation of the Complaint.
     4        484. As a separate specific course of infringement, Defendants Primephonic
     5 USA Inc., Naxos of America, and Microsoft have unlawfully reproduced and
     6 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
     7 but not limited to, the recordings identified in Exhibit B-166. Exhibit B-166 sets
     8 forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants
    10 Primephonic USA Inc., Naxos of America, and Microsoft without authorization.
    11 These Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-166 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14           One Hundred Sixty-Seventh Claim – Copyright Infringement
                 Against Future Noise Music Limited, Orchard, and Microsoft
    15
    16        485. Plaintiffs repeat each and every allegation of the Complaint.
    17        486. As a separate specific course of infringement, Defendants Future Noise
    18 Music Limited, Orchard, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-167. Exhibit B-167 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Future Noise Music
    23 Limited, Orchard, and Microsoft without authorization. These Defendants have
    24 willfully infringed Plaintiffs’ copyrights in the Subject Compositions by the
    25 methods identified in Exhibit B-167 (or have authorized such activity) without
    26 obtaining authorization to do so.
    27
    28
                                              COMPLAINT
                                                 122
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 123 of 148 Page ID #:123



     1            One Hundred Sixty-Eighth Claim – Copyright Infringement
                        Against CTS Digital, State51, and Microsoft
     2
     3        487. Plaintiffs repeat each and every allegation of the Complaint.
     4        488. As a separate specific course of infringement, Defendants CTS Digital,
     5 State51, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-168. Exhibit B-168 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants CTS Digital, State51, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-168
    12 (or have authorized such activity) without obtaining authorization to do so.
    13            One Hundred Sixty-Ninth Claim – Copyright Infringement
                  Against Pink Dot, "John Doe" Distributor, and Microsoft
    14
    15        489. Plaintiffs repeat each and every allegation of the Complaint.
    16        490. As a separate specific course of infringement, Defendants Pink Dot,
    17 "John Doe" Distributor, and Microsoft have unlawfully reproduced and distributed
    18 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    19 limited to, the recordings identified in Exhibit B-169. Exhibit B-169 sets forth a
    20 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    21 that have been reproduced and distributed by Defendants Pink Dot, "John Doe"
    22 Distributor, and Microsoft without authorization. These Defendants have willfully
    23 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    24 identified in Exhibit B-169 (or have authorized such activity) without obtaining
    25 authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 123
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 124 of 148 Page ID #:124



     1             One Hundred Seventieth Claim – Copyright Infringement
                  Against SendDigital, "John Doe" Distributor, and Microsoft
     2
     3        491. Plaintiffs repeat each and every allegation of the Complaint.
     4        492. As a separate specific course of infringement, Defendants SendDigital,
     5 "John Doe" Distributor, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-170. Exhibit B-170 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants SendDigital, "John Doe"
    10 Distributor, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-170 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14           One Hundred Seventy-First Claim – Copyright Infringement
                       Against Jazzsential, Ingrooves, and Microsoft
    15
    16        493. Plaintiffs repeat each and every allegation of the Complaint.
    17        494. As a separate specific course of infringement, Defendants Jazzsential,
    18 Ingrooves, and Microsoft have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-171. Exhibit B-171 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants Jazzsential, Ingrooves, and Microsoft
    23 without authorization. These Defendants have willfully infringed Plaintiffs’
    24 copyrights in the Subject Compositions by the methods identified in Exhibit B-171
    25 (or have authorized such activity) without obtaining authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 124
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 125 of 148 Page ID #:125



     1          One Hundred Seventy-Second Claim – Copyright Infringement
                       Against Avid Group, Orchard, and Microsoft
     2
     3        495. Plaintiffs repeat each and every allegation of the Complaint.
     4        496. As a separate specific course of infringement, Defendants Avid Group,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-172. Exhibit B-172 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Avid Group, Orchard, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-172
    12 (or have authorized such activity) without obtaining authorization to do so.
    13           One Hundred Seventy-Third Claim – Copyright Infringement
                     Against Michael Bennett, Ingrooves, and Microsoft
    14
    15        497. Plaintiffs repeat each and every allegation of the Complaint.
    16        498. As a separate specific course of infringement, Defendants Michael
    17 Bennett, Ingrooves, and Microsoft have unlawfully reproduced and distributed
    18 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    19 limited to, the recordings identified in Exhibit B-173. Exhibit B-173 sets forth a
    20 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    21 that have been reproduced and distributed by Defendants Michael Bennett,
    22 Ingrooves, and Microsoft without authorization. These Defendants have willfully
    23 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    24 identified in Exhibit B-173 (or have authorized such activity) without obtaining
    25 authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 125
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 126 of 148 Page ID #:126



     1          One Hundred Seventy-Fourth Claim – Copyright Infringement
                     Against Entertain Me Ltd., Orchard, and Microsoft
     2
     3        499. Plaintiffs repeat each and every allegation of the Complaint.
     4        500. As a separate specific course of infringement, Defendants Entertain Me
     5 Ltd., Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-174. Exhibit B-174 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Entertain Me Ltd.,
    10 Orchard, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-174 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14           One Hundred Seventy-Fifth Claim – Copyright Infringement
                    Against Cherished Records, Ingrooves, and Microsoft
    15
    16        501. Plaintiffs repeat each and every allegation of the Complaint.
    17        502. As a separate specific course of infringement, Defendants Cherished
    18 Records, Ingrooves, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-175. Exhibit B-175 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Cherished Records,
    23 Ingrooves, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-175 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 126
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 127 of 148 Page ID #:127



     1             One Hundred Seventy-Sixth Claim – Copyright Infringement
                        Against Vintage Records, Orchard, and Microsoft
     2
     3          503. Plaintiffs repeat each and every allegation of the Complaint.
     4          504. As a separate specific course of infringement, Defendants Vintage
     5 Records, Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-176. Exhibit B-176 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Vintage Records, Orchard,
    10 and Microsoft without authorization. These Defendants have willfully infringed
    11 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    12 Exhibit B-176 (or have authorized such activity) without obtaining authorization to
    13 do so.
    14           One Hundred Seventy-Seventh Claim – Copyright Infringement
                       Against Gralin Music, Ingrooves, and Microsoft
    15
    16          505. Plaintiffs repeat each and every allegation of the Complaint.
    17          506. As a separate specific course of infringement, Defendants Gralin
    18 Music, Ingrooves, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-177. Exhibit B-177 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Gralin Music, Ingrooves,
    23 and Microsoft without authorization. These Defendants have willfully infringed
    24 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    25 Exhibit B-177 (or have authorized such activity) without obtaining authorization to
    26 do so.
    27
    28
                                               COMPLAINT
                                                 127
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 128 of 148 Page ID #:128



     1            One Hundred Seventy-Eighth Claim – Copyright Infringement
                        Against Mach60 Music, State51, and Microsoft
     2
     3          507. Plaintiffs repeat each and every allegation of the Complaint.
     4          508. As a separate specific course of infringement, Defendants Mach60
     5 Music, State51, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-178. Exhibit B-178 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Mach60 Music, State51,
    10 and Microsoft without authorization. These Defendants have willfully infringed
    11 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    12 Exhibit B-178 (or have authorized such activity) without obtaining authorization to
    13 do so.
    14           One Hundred Seventy-Ninth Claim – Copyright Infringement
         Against Xelon Entertainment Pty. Ltd., "John Doe" Distributor, and Microsoft
    15
    16          509. Plaintiffs repeat each and every allegation of the Complaint.
    17          510. As a separate specific course of infringement, Defendants Xelon
    18 Entertainment Pty. Ltd., "John Doe" Distributor, and Microsoft have unlawfully
    19 reproduced and distributed unauthorized recordings of Plaintiffs’ Subject
    20 Compositions including, but not limited to, the recordings identified in Exhibit B-
    21 179. Exhibit B-179 sets forth a non-exhaustive list of specific pirated recordings
    22 embodying Subject Compositions that have been reproduced and distributed by
    23 Defendants Xelon Entertainment Pty. Ltd., "John Doe" Distributor, and Microsoft
    24 without authorization. These Defendants have willfully infringed Plaintiffs’
    25 copyrights in the Subject Compositions by the methods identified in Exhibit B-179
    26 (or have authorized such activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 128
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 129 of 148 Page ID #:129



     1              One Hundred Eightieth Claim – Copyright Infringement
                         Against Jazz Moon, Orchard, and Microsoft
     2
     3        511. Plaintiffs repeat each and every allegation of the Complaint.
     4        512. As a separate specific course of infringement, Defendants Jazz Moon,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-180. Exhibit B-180 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Jazz Moon, Orchard, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-180
    12 (or have authorized such activity) without obtaining authorization to do so.
    13            One Hundred Eighty-First Claim – Copyright Infringement
                         Against Jazz Co., Orchard, and Microsoft
    14
    15        513. Plaintiffs repeat each and every allegation of the Complaint.
    16        514. As a separate specific course of infringement, Defendants Jazz Co.,
    17 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
    18 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    19 recordings identified in Exhibit B-181. Exhibit B-181 sets forth a non-exhaustive list
    20 of specific pirated recordings embodying Subject Compositions that have been
    21 reproduced and distributed by Defendants Jazz Co., Orchard, and Microsoft without
    22 authorization. These Defendants have willfully infringed Plaintiffs’ copyrights in the
    23 Subject Compositions by the methods identified in Exhibit B-181 (or have
    24 authorized such activity) without obtaining authorization to do so.
    25
    26
    27
    28
                                              COMPLAINT
                                                129
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 130 of 148 Page ID #:130



     1           One Hundred Eighty-Second Claim – Copyright Infringement
                    Against Plenty Jazz Records, Orchard, and Microsoft
     2
     3        515. Plaintiffs repeat each and every allegation of the Complaint.
     4        516. As a separate specific course of infringement, Defendants Plenty Jazz
     5 Records, Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-182. Exhibit B-182 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Plenty Jazz Records,
    10 Orchard, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-182 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14           One Hundred Eighty-Third Claim – Copyright Infringement
                         Against Move, Phonofile, and Microsoft
    15
    16        517. Plaintiffs repeat each and every allegation of the Complaint.
    17        518. As a separate specific course of infringement, Defendants Move,
    18 Phonofile, and Microsoft have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-183. Exhibit B-183 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants Move, Phonofile, and Microsoft without
    23 authorization. These Defendants have willfully infringed Plaintiffs’ copyrights in the
    24 Subject Compositions by the methods identified in Exhibit B-183 (or have
    25 authorized such activity) without obtaining authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 130
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 131 of 148 Page ID #:131



     1           One Hundred Eighty-Fourth Claim – Copyright Infringement
                         Against Railroad, Orchard, and Microsoft
     2
     3        519. Plaintiffs repeat each and every allegation of the Complaint.
     4        520. As a separate specific course of infringement, Defendants Railroad,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-184. Exhibit B-184 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Railroad, Orchard, and Microsoft without
    10 authorization. These Defendants have willfully infringed Plaintiffs’ copyrights in the
    11 Subject Compositions by the methods identified in Exhibit B-184 (or have
    12 authorized such activity) without obtaining authorization to do so.
    13            One Hundred Eighty-Fifth Claim – Copyright Infringement
                          Against Triton, Orchard, and Microsoft
    14
    15        521. Plaintiffs repeat each and every allegation of the Complaint.
    16        522. As a separate specific course of infringement, Defendants Triton,
    17 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
    18 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    19 recordings identified in Exhibit B-185. Exhibit B-185 sets forth a non-exhaustive list
    20 of specific pirated recordings embodying Subject Compositions that have been
    21 reproduced and distributed by Defendants Triton, Orchard, and Microsoft without
    22 authorization. These Defendants have willfully infringed Plaintiffs’ copyrights in the
    23 Subject Compositions by the methods identified in Exhibit B-185 (or have
    24 authorized such activity) without obtaining authorization to do so.
    25
    26
    27
    28
                                              COMPLAINT
                                                131
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 132 of 148 Page ID #:132



     1            One Hundred Eighty-Sixth Claim – Copyright Infringement
                     Against Rarity Music, Believe Digital, and Microsoft
     2
     3        523. Plaintiffs repeat each and every allegation of the Complaint.
     4        524. As a separate specific course of infringement, Defendants Rarity
     5 Music, Believe Digital, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-186. Exhibit B-186 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Rarity Music, Believe
    10 Digital, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-186 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14          One Hundred Eighty-Seventh Claim – Copyright Infringement
                   Against Lionfish Music, Believe Digital, and Microsoft
    15
    16        525. Plaintiffs repeat each and every allegation of the Complaint.
    17        526. As a separate specific course of infringement, Defendants Lionfish
    18 Music, Believe Digital, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-187. Exhibit B-187 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Lionfish Music, Believe
    23 Digital, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-187 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 132
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 133 of 148 Page ID #:133



     1           One Hundred Eighty-Eighth Claim – Copyright Infringement
                 Against OVC Media, "John Doe" Distributor, and Microsoft
     2
     3        527. Plaintiffs repeat each and every allegation of the Complaint.
     4        528. As a separate specific course of infringement, Defendants OVC Media,
     5 "John Doe" Distributor, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-188. Exhibit B-188 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants OVC Media, "John Doe"
    10 Distributor, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-188 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14            One Hundred Eighty-Ninth Claim – Copyright Infringement
                   Against Favorite Classics, Believe Digital, and Microsoft
    15
    16        529. Plaintiffs repeat each and every allegation of the Complaint.
    17        530. As a separate specific course of infringement, Defendants Favorite
    18 Classics, Believe Digital, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-189. Exhibit B-189 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Favorite Classics, Believe
    23 Digital, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-189 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 133
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 134 of 148 Page ID #:134



     1               One Hundred Ninetieth Claim – Copyright Infringement
                        Against Historical Jazz, Orchard, and Microsoft
     2
     3          531. Plaintiffs repeat each and every allegation of the Complaint.
     4          532. As a separate specific course of infringement, Defendants Historical
     5 Jazz, Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-190. Exhibit B-190 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Historical Jazz, Orchard,
    10 and Microsoft without authorization. These Defendants have willfully infringed
    11 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    12 Exhibit B-190 (or have authorized such activity) without obtaining authorization to
    13 do so.
    14              One Hundred Ninety-First Claim – Copyright Infringement
                     Against Classics, "John Doe" Distributor, and Microsoft
    15
    16          533. Plaintiffs repeat each and every allegation of the Complaint.
    17          534. As a separate specific course of infringement, Defendants Classics,
    18 "John Doe" Distributor, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-191. Exhibit B-191 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Classics, "John Doe"
    23 Distributor, and Microsoft without authorization. These Defendants have willfully
    24 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-191 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                               COMPLAINT
                                                 134
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 135 of 148 Page ID #:135



     1           One Hundred Ninety-Second Claim – Copyright Infringement
                       Against Impressions, Orchard, and Microsoft
     2
     3        535. Plaintiffs repeat each and every allegation of the Complaint.
     4        536. As a separate specific course of infringement, Defendants Impressions,
     5 Orchard, and Microsoft have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-192. Exhibit B-192 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Impressions, Orchard, and Microsoft
    10 without authorization. These Defendants have willfully infringed Plaintiffs’
    11 copyrights in the Subject Compositions by the methods identified in Exhibit B-192
    12 (or have authorized such activity) without obtaining authorization to do so.
    13          One Hundred Ninety-Third Claim – Copyright Infringement
               Against Plaza Mayor Company Limited, Orchard, and Microsoft
    14
    15        537. Plaintiffs repeat each and every allegation of the Complaint.
    16        538. As a separate specific course of infringement, Defendants Plaza Mayor
    17 Company Limited, Orchard, and Microsoft have unlawfully reproduced and
    18 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
    19 but not limited to, the recordings identified in Exhibit B-193. Exhibit B-193 sets
    20 forth a non-exhaustive list of specific pirated recordings embodying Subject
    21 Compositions that have been reproduced and distributed by Defendants Plaza Mayor
    22 Company Limited, Orchard, and Microsoft without authorization. These Defendants
    23 have willfully infringed Plaintiffs’ copyrights in the Subject Compositions by the
    24 methods identified in Exhibit B-193 (or have authorized such activity) without
    25 obtaining authorization to do so.
    26
    27
    28
                                              COMPLAINT
                                                 135
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 136 of 148 Page ID #:136



     1            One Hundred Ninety-Fourth Claim – Copyright Infringement
                     Against Digital Gramophone, Orchard, and Microsoft
     2
     3          539. Plaintiffs repeat each and every allegation of the Complaint.
     4          540. As a separate specific course of infringement, Defendants Digital
     5 Gramophone, Orchard, and Microsoft have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-194. Exhibit B-194 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Digital Gramophone,
    10 Orchard, and Microsoft without authorization. These Defendants have willfully
    11 infringed Plaintiffs’ copyrights in the Subject Compositions by the methods
    12 identified in Exhibit B-194 (or have authorized such activity) without obtaining
    13 authorization to do so.
    14             One Hundred Ninety-Fifth Claim – Copyright Infringement
                        Against Brisa Records, Orchard, and Microsoft
    15
    16          541. Plaintiffs repeat each and every allegation of the Complaint.
    17          542. As a separate specific course of infringement, Defendants Brisa
    18 Records, Orchard, and Microsoft have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-195. Exhibit B-195 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Brisa Records, Orchard,
    23 and Microsoft without authorization. These Defendants have willfully infringed
    24 Plaintiffs’ copyrights in the Subject Compositions by the methods identified in
    25 Exhibit B-195 (or have authorized such activity) without obtaining authorization to
    26 do so.
    27
    28
                                               COMPLAINT
                                                 136
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 137 of 148 Page ID #:137



     1           One Hundred Ninety-Sixth Claim – Copyright Infringement
            Against Blaricum C.D. Company (B.C.D.) BV, Orchard, and Microsoft
     2
     3        543. Plaintiffs repeat each and every allegation of the Complaint.
     4        544. As a separate specific course of infringement, Defendants Blaricum
     5 C.D. Company (B.C.D.) BV, Orchard, and Microsoft have unlawfully reproduced
     6 and distributed unauthorized recordings of Plaintiffs’ Subject Compositions
     7 including, but not limited to, the recordings identified in Exhibit B-196. Exhibit B-
     8 196 sets forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants Blaricum
    10 C.D. Company (B.C.D.) BV, Orchard, and Microsoft without authorization. These
    11 Defendants have willfully infringed Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-196 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14           One Hundred Ninety-Seventh Claim – Copyright Infringement
                   Against Pickwick Group Limited, Orchard, and Pandora
    15
    16        545. Plaintiffs repeat each and every allegation of the Complaint.
    17        546. As a separate specific course of infringement, Defendants Pickwick
    18 Group Limited, Orchard, and Pandora have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-197. Exhibit B-197 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Pickwick Group Limited,
    23 Orchard, and Pandora without authorization. These Defendants have willfully
    24 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-197 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 137
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 138 of 148 Page ID #:138



     1           One Hundred Ninety-Eighth Claim – Copyright Infringement
                   Against Cleopatra Records, Inc., Orchard, and Pandora
     2
     3        547. Plaintiffs repeat each and every allegation of the Complaint.
     4        548. As a separate specific course of infringement, Defendants Cleopatra
     5 Records, Inc., Orchard, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-198. Exhibit B-198 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Cleopatra Records, Inc.,
    10 Orchard, and Pandora without authorization. These Defendants have willfully
    11 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-198 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14            One Hundred Ninety-Ninth Claim – Copyright Infringement
                         Against TVP, Inc., Orchard, and Pandora
    15
    16        549. Plaintiffs repeat each and every allegation of the Complaint.
    17        550. As a separate specific course of infringement, Defendants TVP, Inc.,
    18 Orchard, and Pandora have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-199. Exhibit B-199 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants TVP, Inc., Orchard, and Pandora without
    23 authorization. These Defendants have willfully infringed, and are continuing to
    24 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-199 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                               COMPLAINT
                                                 138
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 139 of 148 Page ID #:139



     1                Two Hundredth Claim – Copyright Infringement
             Against Marathon Media Int. Ltd., Second Wind Digital and Pandora
     2
     3        551. Plaintiffs repeat each and every allegation of the Complaint.
     4        552. As a separate specific course of infringement, Defendants Marathon
     5 Media Int. Ltd., Second Wind Digital and Pandora have unlawfully reproduced and
     6 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
     7 but not limited to, the recordings identified in Exhibit B-200. Exhibit B-200 sets
     8 forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants Marathon
    10 Media Int. Ltd., Second Wind Digital and Pandora without authorization. These
    11 Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
    12 copyrights in the Subject Compositions by the methods identified in Exhibit B-200
    13 (or have authorized such activity) without obtaining authorization to do so.
    14                Two Hundred First Claim – Copyright Infringement
                         Against Avid Group, Orchard, and Pandora
    15
    16        553. Plaintiffs repeat each and every allegation of the Complaint.
    17        554. As a separate specific course of infringement, Defendants Avid Group,
    18 Orchard, and Pandora have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-201. Exhibit B-201 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants Avid Group, Orchard, and Pandora
    23 without authorization. These Defendants have willfully infringed, and are
    24 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    25 methods identified in Exhibit B-201 (or have authorized such activity) without
    26 obtaining authorization to do so.
    27
    28
                                              COMPLAINT
                                                 139
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 140 of 148 Page ID #:140



     1               Two Hundred Second Claim – Copyright Infringement
                         Against Impressions, Orchard, and Pandora
     2
     3        555. Plaintiffs repeat each and every allegation of the Complaint.
     4        556. As a separate specific course of infringement, Defendants Impressions,
     5 Orchard, and Pandora have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-202. Exhibit B-202 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Impressions, Orchard, and Pandora
    10 without authorization. These Defendants have willfully infringed, and are
    11 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    12 methods identified in Exhibit B-202 (or have authorized such activity) without
    13 obtaining authorization to do so.
    14                Two Hundred Third Claim – Copyright Infringement
                     Against Classics, "John Doe" Distributor, and Pandora
    15
    16        557. Plaintiffs repeat each and every allegation of the Complaint.
    17        558. As a separate specific course of infringement, Defendants Classics,
    18 "John Doe" Distributor, and Pandora have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-203. Exhibit B-203 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Classics, "John Doe"
    23 Distributor, and Pandora without authorization. These Defendants have willfully
    24 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-203 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 140
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 141 of 148 Page ID #:141



     1               Two Hundred Fourth Claim – Copyright Infringement
                         Against Ideal Music, Ingrooves, and Pandora
     2
     3        559. Plaintiffs repeat each and every allegation of the Complaint.
     4        560. As a separate specific course of infringement, Defendants Ideal Music,
     5 Ingrooves, and Pandora have unlawfully reproduced and distributed unauthorized
     6 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
     7 recordings identified in Exhibit B-204. Exhibit B-204 sets forth a non-exhaustive list
     8 of specific pirated recordings embodying Subject Compositions that have been

     9 reproduced and distributed by Defendants Ideal Music, Ingrooves, and Pandora
    10 without authorization. These Defendants have willfully infringed, and are
    11 continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    12 methods identified in Exhibit B-204 (or have authorized such activity) without
    13 obtaining authorization to do so.
    14              Two Hundred Fifth Claim – Copyright Infringement
                  Against OVC Media, "John Doe" Distributor, and Pandora
    15
    16        561. Plaintiffs repeat each and every allegation of the Complaint.
    17        562. As a separate specific course of infringement, Defendants OVC Media,
    18 "John Doe" Distributor, and Pandora have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-205. Exhibit B-205 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants OVC Media, "John Doe"
    23 Distributor, and Pandora without authorization. These Defendants have willfully
    24 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-205 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 141
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 142 of 148 Page ID #:142



     1                Two Hundred Sixth Claim – Copyright Infringement
                        Against Gralin Music, Ingrooves, and Pandora
     2
     3        563. Plaintiffs repeat each and every allegation of the Complaint.
     4        564. As a separate specific course of infringement, Defendants Gralin
     5 Music, Ingrooves, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-206. Exhibit B-206 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Gralin Music, Ingrooves,
    10 and Pandora without authorization. These Defendants have willfully infringed, and
    11 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    12 methods identified in Exhibit B-206 (or have authorized such activity) without
    13 obtaining authorization to do so.
    14              Two Hundred Seventh Claim – Copyright Infringement
                          Against Jazz Co., Orchard, and Pandora
    15
    16        565. Plaintiffs repeat each and every allegation of the Complaint.
    17        566. As a separate specific course of infringement, Defendants Jazz Co.,
    18 Orchard, and Pandora have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-207. Exhibit B-207 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants Jazz Co., Orchard, and Pandora without
    23 authorization. These Defendants have willfully infringed, and are continuing to
    24 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-207 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 142
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 143 of 148 Page ID #:143



     1               Two Hundred Eighth Claim – Copyright Infringement
                       Against Historical Jazz, Orchard, and Pandora
     2
     3        567. Plaintiffs repeat each and every allegation of the Complaint.
     4        568. As a separate specific course of infringement, Defendants Historical
     5 Jazz, Orchard, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-208. Exhibit B-208 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Historical Jazz, Orchard,
    10 and Pandora without authorization. These Defendants have willfully infringed, and
    11 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    12 methods identified in Exhibit B-208 (or have authorized such activity) without
    13 obtaining authorization to do so.
    14              Two Hundred Ninth Claim – Copyright Infringement
                 Against Hasmick Promotions Limited, Orchard, and Pandora
    15
    16        569. Plaintiffs repeat each and every allegation of the Complaint.
    17        570. As a separate specific course of infringement, Defendants Hasmick
    18 Promotions Limited, Orchard, and Pandora have unlawfully reproduced and
    19 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
    20 but not limited to, the recordings identified in Exhibit B-209. Exhibit B-209 sets
    21 forth a non-exhaustive list of specific pirated recordings embodying Subject
    22 Compositions that have been reproduced and distributed by Defendants Hasmick
    23 Promotions Limited, Orchard, and Pandora without authorization. These Defendants
    24 have willfully infringed, and are continuing to infringe, Plaintiffs’ copyrights in the
    25 Subject Compositions by the methods identified in Exhibit B-209 (or have
    26 authorized such activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 143
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 144 of 148 Page ID #:144



     1                Two Hundred Tenth Claim – Copyright Infringement
                      Against Digital Gramophone, Orchard, and Pandora
     2
     3        571. Plaintiffs repeat each and every allegation of the Complaint.
     4        572. As a separate specific course of infringement, Defendants Digital
     5 Gramophone, Orchard, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-210. Exhibit B-210 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Digital Gramophone,
    10 Orchard, and Pandora without authorization. These Defendants have willfully
    11 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-210 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14              Two Hundred Eleventh Claim – Copyright Infringement
                     Against Plenty Jazz Records, Orchard, and Pandora
    15
    16        573. Plaintiffs repeat each and every allegation of the Complaint.
    17        574. As a separate specific course of infringement, Defendants Plenty Jazz
    18 Records, Orchard, and Pandora have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-211. Exhibit B-211 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Plenty Jazz Records,
    23 Orchard, and Pandora without authorization. These Defendants have willfully
    24 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-211 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 144
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 145 of 148 Page ID #:145



     1              Two Hundred Twelfth Claim – Copyright Infringement
                       Against Broken Audio, Ingrooves, and Pandora
     2
     3        575. Plaintiffs repeat each and every allegation of the Complaint.
     4        576. As a separate specific course of infringement, Defendants Broken
     5 Audio, Ingrooves, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-212. Exhibit B-212 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Broken Audio, Ingrooves,
    10 and Pandora without authorization. These Defendants have willfully infringed, and
    11 are continuing to infringe, Plaintiffs’ copyrights in the Subject Compositions by the
    12 methods identified in Exhibit B-212 (or have authorized such activity) without
    13 obtaining authorization to do so.
    14             Two Hundred Thirteenth Claim – Copyright Infringement
                         Against Railroad, Orchard, and Pandora
    15
    16        577. Plaintiffs repeat each and every allegation of the Complaint.
    17        578. As a separate specific course of infringement, Defendants Railroad,
    18 Orchard, and Pandora have unlawfully reproduced and distributed unauthorized
    19 recordings of Plaintiffs’ Subject Compositions including, but not limited to, the
    20 recordings identified in Exhibit B-213. Exhibit B-213 sets forth a non-exhaustive list
    21 of specific pirated recordings embodying Subject Compositions that have been
    22 reproduced and distributed by Defendants Railroad, Orchard, and Pandora without
    23 authorization. These Defendants have willfully infringed, and are continuing to
    24 infringe, Plaintiffs’ copyrights in the Subject Compositions by the methods
    25 identified in Exhibit B-213 (or have authorized such activity) without obtaining
    26 authorization to do so.
    27
    28
                                              COMPLAINT
                                                 145
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 146 of 148 Page ID #:146



     1            Two Hundred Fourteenth Claim – Copyright Infringement
                Against Primephonic USA Inc., Naxos of America, and Pandora
     2
     3        579. Plaintiffs repeat each and every allegation of the Complaint.
     4        580. As a separate specific course of infringement, Defendants Primephonic
     5 USA Inc., Naxos of America, and Pandora have unlawfully reproduced and
     6 distributed unauthorized recordings of Plaintiffs’ Subject Compositions including,
     7 but not limited to, the recordings identified in Exhibit B-214. Exhibit B-214 sets
     8 forth a non-exhaustive list of specific pirated recordings embodying Subject

     9 Compositions that have been reproduced and distributed by Defendants
    10 Primephonic USA Inc., Naxos of America, and Pandora without authorization.
    11 These Defendants have willfully infringed, and are continuing to infringe, Plaintiffs’
    12 copyrights in the Subject Compositions by the methods identified in Exhibit B-214
    13 (or have authorized such activity) without obtaining authorization to do so.
    14              Two Hundred Fifteenth Claim – Copyright Infringement
                    Against Shami Media Inc., Believe Digital, and Pandora
    15
    16        581. Plaintiffs repeat each and every allegation of the Complaint.
    17        582. As a separate specific course of infringement, Defendants Shami Media
    18 Inc., Believe Digital, and Pandora have unlawfully reproduced and distributed
    19 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
    20 limited to, the recordings identified in Exhibit B-215. Exhibit B-215 sets forth a
    21 non-exhaustive list of specific pirated recordings embodying Subject Compositions
    22 that have been reproduced and distributed by Defendants Shami Media Inc., Believe
    23 Digital, and Pandora without authorization. These Defendants have willfully
    24 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    25 Compositions by the methods identified in Exhibit B-215 (or have authorized such
    26 activity) without obtaining authorization to do so.
    27
    28
                                               COMPLAINT
                                                 146
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 147 of 148 Page ID #:147



     1               Two Hundred Sixteenth Claim – Copyright Infringement
                        Against Reloaded Music, Ingrooves, and Pandora
     2
     3         583. Plaintiffs repeat each and every allegation of the Complaint.
     4         584. As a separate specific course of infringement, Defendants Reloaded
     5 Music, Ingrooves, and Pandora have unlawfully reproduced and distributed
     6 unauthorized recordings of Plaintiffs’ Subject Compositions including, but not
     7 limited to, the recordings identified in Exhibit B-216. Exhibit B-216 sets forth a
     8 non-exhaustive list of specific pirated recordings embodying Subject Compositions

     9 that have been reproduced and distributed by Defendants Reloaded Music,
    10 Ingrooves, and Pandora without authorization. These Defendants have willfully
    11 infringed, and are continuing to infringe, Plaintiffs’ copyrights in the Subject
    12 Compositions by the methods identified in Exhibit B-216 (or have authorized such
    13 activity) without obtaining authorization to do so.
    14                                   Demand for Jury Trial
    15         585. Pursuant to Federal Rule of Civil Procedure 38(b), and otherwise,
    16 Plaintiffs respectfully demand a trial by jury on all issues.
    17                                     Prayer for Relief
    18         WHEREFORE, Plaintiffs respectfully request that judgment be entered
    19 against Defendants, jointly and severally on each Claim, as follows:
    20         1.     A declaration that Defendants have infringed Plaintiffs’ copyrights in
    21 the Subject Compositions in violation of the Copyright Act;
    22
               2.     A declaration that each of Defendants’ infringements was willful;
    23
               3.     An award of statutory damages in amounts to be determined by the jury
    24
         for all infringements involved in the action, with respect to any one work, for which
    25
         any one infringer is liable individually, or for which any two or more infringers are
    26
         liable jointly and severally;
    27
    28
                                                COMPLAINT
                                                  147
Case 2:19-cv-04073-JFW-RAO Document 1 Filed 05/09/19 Page 148 of 148 Page ID #:148



     1         4.    A permanent injunction barring the Defendants from continued
     2 infringement of Plaintiffs’ copyrights in the Subject Compositions pursuant to 17
     3 U.S.C. § 502; and

     4
               5.    Reasonable attorneys’ fees and costs of this action, statutory pre-
     5
         judgment interest, and such other relief as this Court may deem just and proper.
     6
     7
         Dated:      Los Angeles, California
     8               May 9, 2019
     9
                                         SELF & POWERS
    10
    11                            By:    _/s/ Henry L. Self III_________________________
                                         Henry L. Self III
    12                                   1645 Vine Street, Suite 307
                                         Los Angeles, California 90028
    13                                   Telephone: (323) 487-0383
    14                                   SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                         Matthew F. Schwartz *
    15                                   Brian S. Levenson *
                                         134 West 29th Street, Suite 1006
    16                                   New York, New York 10001
                                         Telephone: (212) 714-1200
    17
                                         GISKAN SOLOTAROFF & ANDERSON LLP
    18                                   Oren S. Giskan * th
                                         90 Broad Street, 10 Floor
    19                                   New York, New York 10004
                                         Telephone: (212) 847-8315
    20
                                         Attorneys for Plaintiffs * Pro Hac Vice to be filed
    21                                   SA MUSIC, LLC and
                                         HAROLD ARLEN TRUST
    22
    23
    24
    25
    26
    27
    28
                                               COMPLAINT
                                                 148
